


--------------------------------------------------------------------------------




Fixed and Floating Charge
 
AMI Australia Holdings Pty Limited
 
ANZ Nominees Limited as custodian for the
Professional Pension PST - Super
 

--------------------------------------------------------------------------------



 


 


 


 

Doyle Corporate Pty Limited
Solicitors
Level 1
204-218 Botany Road
ALEXANDRIA NSW 2015
Tel: (02) 9640 5185
Fax: (02) 9640 5186
Email: richard.doyle@aminet.com.au
 
 

R:\Doyle Corporate Pty Ltd\Documents\AMI Australia Fixed & Floating Charge -
Gresham Super.DOC
 
 

--------------------------------------------------------------------------------

 



Contents

--------------------------------------------------------------------------------



Clause
   
Number
Heading
Page
     
1
Definitions and interpretation
1
2
Charge
10
3
Release of Charge
13
4
Representations and warranties
14
5
Undertakings
17
6
Events of Default
27
7
Interest on overdue amounts
31
8
Powers of Chargee on default
32
9
Appointment of Receiver
35
10
Receipt and application of money
36
11
Payments
37
12
Unlawfulness or increased costs
38
13
Indemnities
40
14
Assignment
42
15
Set-off
42
16
Notices
42
17
Indemnities
43
18
Preservation of rights
44
19
General provisions
47
20
Governing law and jurisdiction
48




 
 

--------------------------------------------------------------------------------

 



Date
 2006
   
Parties
AMI Australia Holdings Pty Limited (ACN 095 238 645) of Level 1, 204-218 Botany
Road, Alexandria NSW 2015 (Chargor)
     
ANZ Nominees Limited as custodian for the Professional Pension PST - Super (ABN
96 005 357 568) of 530 Collins Street, Melbourne VIC 3001 (Chargee)
   

Operative provisions
 
 

--------------------------------------------------------------------------------

1
Definitions and interpretation

 
1.1
In this Deed, unless the context requires another meaning:

 
Accounting Standards means:
 

 
(a)
the accounting standards applicable for the purposes of the Corporations Act;

 

 
(b)
the requirements of the Corporations Act for the preparation and content of
financial reports, directors' reports and auditors' reports; and

 

 
(c)
generally accepted and consistently applied accounting principles and practices
in Australia, except those inconsistent with the standards or requirements
referred to in paragraphs (a) or (b);

 
Accounts means, for a particular period:
 

 
(a)
for the Chargor or a Security Provider, its statement of financial performance
and statement of cash flows for that period and its statement of financial
position as at the end of that period; and

 

 
(b)
for the Group, the consolidated statement of financial performance and
consolidated statement of cash flows of the Group for that period and the
consolidated statement of financial position of the Group as at the end of that
period;

 
and all disclosures, reports and notes required to be included or attached to or
intended to be read with any of those financial statements and all directors'
declarations about those financial statements.
 
Amount Owing means all money, obligations and liabilities of any kind that are
now or may in the future become due, owing or payable, whether actually,
contingently or prospectively, by the Chargor to or for the account of the
Chargee under or in relation to a Transaction Document including on account of
principal, interest, fees, expenses, indemnity payments, losses or damages and
irrespective of:
 

 
(a)
the capacity of the Chargor or the Chargee (whether as principal, agent,
trustee, beneficiary, partner or otherwise);

 

 
(b)
whether the Chargor is liable as principal debtor or as surety;

 

 
(c)
whether the Chargor is liable alone, jointly or jointly and severally with
another person;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(d)
whether or not the money, obligation or liability is owed to the Chargee, or to
its account, as a result of an assignment, transfer or other dealing with or
without the Chargor's consent; or

 

 
(e)
whether the money, obligation or liability is owed or secured before or after
the date of this Deed or any assignment of this Deed or any other Transaction
Document.

 
Approved Purposes means general working capital purposes.
 
Authorisation means:
 

 
(a)
any authorisation, approval, licence, permit, consent, qualification,
accreditation, filing, registration, certificate, resolution, direction,
declaration or exemption and any renewal and variation of them; and

 

 
(b)
for anything which a Government Agency may prohibit or restrict within a
specified period, the expiry of that period without intervention or other action
by that Government Agency.

 
Authorised Officer means:
 

 
(a)
for the Chargor or a Security Provider, a director or a secretary of the Chargor
or that Security Provider or any other person nominated by the Chargor or that
Security Provider by notice to the Chargee to be an Authorised Officer, the
notice to be accompanied by a certified copy of the signature of any person
nominated; and

 

 
(b)
for the Chargee, a director or a secretary of the Chargee, or any employee of
the Chargee whose title includes the word Manager and includes a person acting
in any of those capacities or any other person nominated by the Chargee by
notice to the Chargor to be an Authorised Officer.

 
Bank means an authorised deposit-taking institution authorised by the Australian
Prudential Regulation Authority to carry on banking business under the
Banking Act 1959 (Cth).
 
Base Rate means an annual interest rate equal to 450 basis points above the RBA
cash rate.
 
Business Day means a day on which Banks are open for business in Sydney other
than a Saturday, a Sunday or a public holiday.
 
Charge means the charge over the Secured Property created by this Deed.
 
Claim means any claim, cost (including legal costs on a solicitor and client
basis), damages, debt, expense, Tax, liability, loss, obligation, allegation,
suit, action, demand, cause of action, proceeding or judgment of any kind
however calculated or caused, and whether direct or indirect, consequential,
incidental or economic.
 
Cleared Funds means money that is immediately available to the recipient and
freely transferable by it.
 
Controller has the meaning given to controller in section 9 of the Corporations
Act.
 
Corporations Act means the Corporations Act 2001 (Cth).
 
Dollars and $ mean the lawful currency of Australia.
 
Environmental Law means any law about the environment, planning, building or
local government and includes any law about.
 

 
(a)
land use or occupation of land or buildings;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(b)
occupational health and safety;

 

 
(c)
heritage preservation, protection or conservation of natural or cultural
resources;

 

 
(d)
noise or odour;

 

 
(e)
pollution or contamination of air, water or soil;

 

 
(f)
a Pollutant;

 

 
(g)
waste disposal, treatment or storage;

 

 
(h)
chemical, toxic, hazardous, poisonous or dangerous substances; or

 

 
(i)
pesticides.

 
Environmental Liability means any liability, obligation, cost, expense, penalty,
compensation or fine imposed or incurred under an Environmental Law on or by the
Chargor or a Security Provider or a member of the Group as a result of
activities carried on during the ownership of the Chargor's properties by the
Chargor or a Security Provider or a member of the Group or its predecessor in
title or by any previous occupier.
 
Event of Default means an event listed in clause 6.
 
Excluded Tax means a Tax imposed on the overall net income of the Chargee as a
consequence of the Chargee being organised, doing business, being a resident of
or receiving income from a source in a jurisdiction other than a Tax:
 

 
(a)
imposed as a result of the Chargee being deemed to be organised, doing business,
resident or receiving income in that jurisdiction only because it has executed
or delivered a Transaction Document, or performed its obligations, received a
payment under or enforced a Transaction Document; or

 

 
(b)
calculated on or by reference to the gross amount of any payment received or
receivable by the Chargee under any Transaction Document (without allowance for
any deduction).

 
Government Agency means:
 

 
(a)
a government, whether foreign, federal, state, territorial or local;

 

 
(b)
a department, office or minister of a government acting in that capacity; or

 

 
(c)
a commission, delegate, instrumentality, agency, board or other government,
semi-government, judicial, administrative, monetary or fiscal authority, whether
statutory or not.

 
Group means the Chargor and its Subsidiaries and member of the Group or Group
Company means any one of them.
 
GST means GST as defined in the A New Tax System (Goods & Services Tax) Act 1999
(Cth), or any like tax.
 
Guarantee means a guarantee, indemnity, letter of credit, performance bond,
letter of comfort or other assurance or assumption of responsibility, however it
is described, given for a debt or liability of another person or the solvency or
financial condition of another person.
 
Indebtedness of a person means any debt or other monetary obligation of that
person (whether actual or contingent, present or future and as principal, surety
or otherwise):
 

 
 

--------------------------------------------------------------------------------

 



 

 
(a)
for money borrowed or under any arrangement for financial accommodation or
credit;

 

 
(b)
for money raised including by the issue of bonds, notes, debentures, loan stock
or similar instruments, under any note purchase facility or for any redeemable
preference share;

 

 
(c)
under any swap, derivatives or hedging arrangement;

 

 
(d)
under any finance or capital lease or hire purchase arrangement;

 

 
(e)
under any Guarantee;

 

 
(f)
for the deferred purchase price of any asset or service, except trade debts
which arise in the ordinary course of business and which are payable within 90
days; or

 

 
(g)
under any other transaction the commercial purpose or effect of which is to
raise finance.

 
Insolvency Event means, for any person that is a body corporate, the happening
of one or more of the following events:
 

 
(a)
except for the purpose of a solvent reconstruction or amalgamation which has the
prior written consent of the Chargee:

 

(i)
process is filed in a court seeking an order that it be wound up or that a
Controller be appointed to it or any of its assets, unless the application is
withdrawn, struck out or dismissed within 7 days of it being filed; or

 

(ii)
an order is made that it be wound up or that a Controller be appointed to it or
any of its assets; or

 

(iii)
a resolution that it be wound up is passed or proposed;

 

 
(b)
a liquidator, provisional liquidator, Controller or any similar official is
appointed to, or takes possession or control of, all or any of its assets or
undertaking;

 

 
(c)
an administrator is appointed to it, a resolution that an administrator be
appointed to it is passed or proposed, or any other steps are taken to appoint
an administrator to it;

 

 
(d)
it enters into, or resolves to enter into, an arrangement, compromise or
composition with any of, or any class of, its creditors or members, or an
assignment for the benefit of any of, or any class of, its creditors, or process
is filed in a court seeking approval of any such arrangement, compromise or
composition;

 

 
(e)
a reorganisation, moratorium, deed of company arrangement or other
administration involving one or more of its creditors is proposed or effected;

 

 
(f)
any action is taken by the Australian Securities and Investments Commission with
a view to its deregistration or its dissolution, or an application is made to
the Australian Securities and Investments Commission that any such action be
taken;

 

 
(g)
it is insolvent within the meaning of section 95A of the Corporations Act, as
disclosed in its Accounts or otherwise, states that it is unable to pay its
debts or it is presumed to be insolvent under any applicable law;

 

 
(h)
as a result of the operation of section 459F(1) of the Corporations Act, it is
taken to have failed to comply with a statutory demand;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(i)
it stops or suspends or threatens to stop or suspend the payment of all or a
class of its debts or the conduct of all or a substantial part of its business;

 

 
(j)
any event or circumstance set out in section 461 of the Corporations Act occurs
in relation to it; or

 

 
(k)
anything having a substantially similar effect to any of the events specified in
paragraphs (a) to (j) inclusive happens to it under the law of any jurisdiction.

 
Interest Payment Date means:
 

 
(a)
the last day of an Interest Period; and

 

 
(b)
in the case of an Interest Period of more than 6 months, the last day of each 6
month period during that Interest Period.

 
Interest Period has the meaning ascribed to it in the Loan Agreement.
 
Loan means the amount of AUD1.2 million to be made available by the Chargee to
the Chargor under the Loan Agreement (as reduced or cancelled in accordance with
the Loan Agreement) or the amount of the Loan that remains outstanding at any
time.
 
Loan Agreement means the loan agreement dated the same date as this Deed made
between the Chargee and Chargor, or any other agreement which the parties agree
to be the Loan Agreement for the purposes of this Deed.
 
Material Adverse Effect means, for a person, in the reasonable opinion of the
Chargee, a material adverse effect on:
 

 
(a)
its ability to perform any of its obligations under any Transaction Document; 

 

 
(b)
its financial condition, assets, revenues, business or prospects; 

 

 
(c)
the value of all or any part of its assets, revenues or business the subject of
a Security or the value of any Security; or

 

 
(d)
the ability of the Chargee to exercise or enforce its rights and remedies under
any Transaction Document to which that person is a party, including the ability
to enforce any security constituted or intended to be constituted under the
Security to which that person is a party.

 
Marketable Securities has the meaning given to marketable securities in section
9 of the Corporations Act.
 
Permitted Indebtedness means:
 

 
(a)
any Indebtedness incurred under any Transaction Document;

 

 
(b)
any Indebtedness due to a Related Body Corporate that is a Security Provider;

 

 
(c)
any Indebtedness incurred with the prior written consent of the Chargee; and

 

 
(d)
any other Indebtedness incurred by the Chargor and which is outstanding at any
time not exceeding $250,000 in total.

 
Permitted Restriction means:
 

 
(a)
a Restriction existing at the date of this Deed which is:

 

 
 

--------------------------------------------------------------------------------

 



 

 
(i)
disclosed to the Chargee in writing by the Chargor before the date of this Deed;
or

 

 
(ii)
noted on a certificate or other document of title to any part of the Secured
Property before the date of this Deed;

 
and to which the Chargee gives its written consent before the date of this Deed;
or
 

 
(b)
a Restriction created after the date of this Deed with the prior written consent
of the Chargee.

 
Permitted Security Interest means:
 

 
(a)
a Security Interest arising under a Transaction Document;

 

 
(b)
a lien or charge arising by operation of law in the ordinary course of business,
other than one securing an obligation not discharged when due;

 

 
(c)
a Security Interest created in favour of the Chargee; or

 

 
(d)
an existing Security Interest to which the Chargee gives its written consent
before the date of this Agreement or a Security Interest created after the date
of this Agreement with the prior written consent of the Chargee, but only if:

 

 
(i)
the Security Interest secures Permitted Indebtedness; and

 

 
(ii)
the principal amount secured by the Security Interest does not exceed the
maximum amount which the Chargee agrees in writing that it can secure.

 
Pollutant means any solid, liquid, gas, odour, radiation, heat, sound,
vibration, chemical, chemical waste or other substance:
 

 
(a)
declared by a Government Agency to be hazardous, a contaminant, a risk to health
or safety of any person or animal or plant or to otherwise cause or to be likely
to cause the environment to be degraded; or

 

 
(b)
which harms or is likely to harm the environment or any person;

 
including asbestos, polychlorinated biphenyls and radioactive substances.
 
Priority Amount means $1.7 million.
 
Receiver means the person or persons appointed to be a receiver or receiver and
manager under clause 9.
 
Related Body Corporate of a body corporate means another body corporate which is
related to the first body corporate within the meaning of Section 50 of the
Corporations Act.
 
Restriction means any:
 

 
(a)
caveat;

 

 
(b)
easement, covenant, reservation, restriction on use, right to remove anything
from land, right of way or dedication for a public purpose;

 

 
(c)
restriction on assignment, transfer or other dealing or pre-emption right;

 

 
(d)
equity, interest, assignment of income or monetary claim;

 

 
(e)
garnishee order or writ of execution; or

 

 
 

--------------------------------------------------------------------------------

 



 

 
(f)
lease, licence to occupy or use or adverse possession.

 
Secured Money means all money, obligations and liabilities of any kind that are
or may in the future become due, owing or payable, whether actually,
contingently or prospectively, by the Chargor to or for the account of the
Chargee under or in relation to a Transaction Document/on any account including
on account of principal, interest, fees, expenses, indemnity payments, losses or
damages and irrespective of:
 

 
(a)
the capacity of the Chargor or the Chargee (whether as principal, agent,
trustee, beneficiary, partner or otherwise);

 

 
(b)
whether the Chargor is liable as principal debtor or as surety;

 

 
(c)
whether the Chargor is liable alone, jointly or jointly and severally with
another person;

 

 
(d)
whether or not the money, obligation or liability is owed to the Chargee or to
its account as a result of an assignment, transfer or other dealing with or
without the Chargor's consent; or

 

 
(e)
whether the money, obligation or liability is owed or secured before or after
the date of:

 

 
(i)
this Deed; or

 

 
(ii)
any assignment of this Deed or any other Transaction Document.

 
Secured Property means all of the property, rights and undertaking of the
Chargor irrespective of:
 
(a) whether it is present or future;
 
(b) whether it is real or personal;
 
(c) whether it is tangible or intangible; and
 
(d) where it is located;
 
including share capital which is uncalled or called but unpaid.
 
Security means each of the documents, if any, listed in Schedule 1 and each
other Guarantee, Security Interest or other document entered into by any person
to secure or assume responsibility in respect of the payment, repayment or
satisfaction of the Secured Money or any part of it.
 
Security Interest means a right, interest, power or arrangement in relation to
any property which provides security for, or protects against default by a
person in, the payment or satisfaction of a debt, obligation or liability and
any arrangement under which rights are subordinated to the rights of another
party, and includes:
 

 
(a)
a mortgage, charge, bill of sale, pledge, deposit, lien, encumbrance,
hypothecation or other security interest;

 

 
(b)
any other arrangement having the effect of conferring security (including any
sale, hire purchase or lease agreement, or arrangement for the retention of
title or sale and repurchase arrangement); or

 

 
(c)
any contractual arrangement under which money or claims to, or the benefit of, a
bank or other account may be applied, set-off or made subject to a combination
of accounts.

 

 
 

--------------------------------------------------------------------------------

 



 
Security Provider means a person who grants a Security other than the Chargor.
 
Subsidiary of a body corporate means a subsidiary of that body corporate within
the meaning of Part 1.2 Division 6 of the Corporations Act.
 
Tax means a tax, levy, charge, impost, deduction, withholding or duty of any
nature (including stamp and transaction duty and GST) at any time:
 

 
(a)
imposed or levied by any Government Agency; or

 

 
(b)
required to be remitted to, or collected, withheld or assessed by, any
Government Agency;

 
and any related interest, expense, fine, penalty or other charge on those
amounts and includes any amount that a person is required to pay to another
person on account of that other person's liability for Tax but does not include
an Excluded Tax.
 
Transaction Documents means:
 

 
(a)
this Charge;

 

 
(b)
each Security;

 

 
(c)
each document which the Chargee and the Chargor or a Security Provider agree in
writing is a Transaction Document for the purposes of this Agreement; and

 

 
(d)
each document entered into or provided under any of the documents described in
paragraphs (a), (b), (c) or (d), or for the purpose of amending or novating any
of those documents;

 
and Transaction Document means any of them and, when used in relation to the
Chargor or a Security Provider, means any of those documents to which the
Chargor or that Security Provider is a party.
 
1.2
In this Deed, unless the context requires another meaning, a reference:

 

 
(a)
to the singular includes the plural and vice versa;

 

 
(b)
to a gender includes all genders;

 

 
(c)
to a document (including this Agreement) is a reference to that document
(including any Schedules and Annexures) as amended, consolidated, supplemented,
novated or replaced;

 

 
(d)
to an agreement includes any undertaking, representation, deed, agreement or
legally enforceable arrangement or understanding whether written or not;

 

 
(e)
to a party means a party to this Deed;

 

 
(f)
to an item, Recital, clause, Schedule or Annexure is to an item, Recital,
clause, Schedule or Annexure of or to this Deed;

 

 
(g)
to a notice means a notice, approval, demand, request, nomination or other
communication given by one party to another under or in connection with a
Transaction Document;

 

 
(h)
to a person (including a party) includes:

 

 
 

--------------------------------------------------------------------------------

 



 

(i)
an individual, company, other body corporate, association, partnership, firm,
joint venture, trust or Government Agency; and

 

(ii)
the person's successors, permitted assigns, substitutes, executors and
administrators; and

 

(iii)
a reference to the representative member of the GST group to which the person
belongs to the extent that the representative member has assumed rights,
entitlements, benefits, obligations and liabilities which would remain with the
person if the person were not a member of a GST group;

 

 
(i)
to a law:

 

(i)
includes a reference to any legislation, treaty, judgment, rule of common law or
equity or rule of any applicable stock exchange; and

 

(ii)
is a reference to that law as amended, consolidated, supplemented or replaced;
and

 

(iii)
includes a reference to any regulation, rule, statutory instrument, by-law or
other subordinate legislation;

 

 
(j)
to proceedings includes litigation, arbitration and investigation;

 

 
(k)
to a judgment includes an order, injunction, decree, determination or award of
any court or tribunal;

 

 
(l)
to time is to Sydney time;

 

 
(m)
to an accounting term is to be interpreted according to the Accounting
Standards;

 

 
(n)
to the word including or includes means including, but not limited to, or
includes, without limitation. 

 
1.3
Where a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

 
1.4
Headings are for convenience only and do not affect interpretation of this Deed.

 
1.5
This Deed may not be interpreted adversely to a party only because that party
was responsible for preparing it.

 
Joint and several liability
 
1.6
If the Chargor comprises more than one person, the representations made on their
part and the undertakings and agreements on their part contained or implied in
this Deed bind them jointly and each of them severally.

 
1.7
No Chargor is discharged from its obligations under this Deed if:

 

 
(a)
the obligations of any other Chargor are or become invalid or unenforceable; or

 

 
(b)
the liability of any other Chargor under this Deed ceases for any reason
including by any release or discharge by the Chargee or by law or in any other
way.

 
1.8
The Chargee may enforce its rights under this Deed and proceed against any one
or more of the persons named as a Chargor in the manner, order and at the times
the Chargee determines in its discretion. The Chargee is not required to enforce
its rights or proceed against all of the persons named as a Chargor.

 

 
 

--------------------------------------------------------------------------------

 



 
1.9
A notice given by the Chargee to any one person named as a Chargor is to be
considered to have been given to all of the persons named as a Chargor.

 
1.10
A reference to the Chargor is a reference to all of the persons named as a
Chargor together and each of them separately.

 
1.11
This Deed binds each of the persons who execute this Deed as a Chargor even if
any one or more of the other persons named as a Chargor do not execute this
Deed, or execution by one or more of those other persons is or becomes void,
voidable, illegal or unenforceable.

 
 

--------------------------------------------------------------------------------

2
Charge

 
Grant of Charge
 
2.1
The Chargor as beneficial owner charges the Secured Property to the Chargee by
way of first ranking charge as security for the due and punctual payment and
satisfaction of the Secured Money. This charge ranks equally with the charge of
even date granted in favour of ANZ Nominees Limited as custodian for the
Professional Pension PST - Pension on the date of this Deed.

 
Ranking
 
2.2
The Charge ranks ahead of all other Security Interests over the Secured
Property, including any Permitted Security Interests, except:

 

 
(a)
any Permitted Security Interest which must be preferred by law; or

 

 
(b)
to the extent provided in any priority arrangement to which the Chargee agrees
in writing in respect of any Permitted Security Interest.

 
Consideration
 
2.3
The Chargor enters into this Deed for valuable consideration from the Chargee
and acknowledges receipt of that consideration.

 
Fixed charge
 
2.4
The Charge is a fixed charge on all the Chargor's present and future:

 

 
(a)
interests and rights in real property, buildings and fixtures;

 

 
(b)
capital, including uncalled and called but unpaid capital and premiums;

 

 
(c)
personal property, including plant, equipment and machinery (other than
stock-in-trade, work-in-progress and goods acquired for disposal in the ordinary
course of the Chargor's business);

 

 
(d)
goodwill, patents, trademarks, copyrights, designs, trade secrets, confidential
information and other intellectual property rights;

 

 
(e)
books of account, registers, records, vouchers, computer software, computer
printouts and other information relating in any way to the business of the
Chargor, whether the information is recorded in written form, electronically,
magnetically or in any other way;

 

 
(f)
interests in, and rights under, bills of exchange, promissory notes and other
negotiable instruments, certificates of deposit, bonds and debentures issued by
any person;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(g)
Marketable Securities, legal or equitable rights or interests in Marketable
Securities, units or other legal or equitable interests in any trust and any
options, warrants or other rights to acquire (whether by way of issue or
transfer) any property, right or interest referred to in this paragraph;

 

 
(h)
interests in, and rights under, instruments of any kind deposited by the Chargor
with the Chargee;

 

 
(i)
interests in, and rights under, partnerships and joint ventures;

 

 
(j)
the benefit of all Guarantees and Security Interests to which the Chargor is
entitled;

 

 
(k)
interests in, and rights under, all insurance policies relating to the Secured
Property and the proceeds of those insurance policies;

 

 
(l)
interests in, and rights under, any contract to which the Chargor is a party,
all things in action due or owing to the Chargor and the benefit of all its
rights and remedies relating to those contracts and things in action;

 

 
(m)
interests in and rights under any debt or other monetary obligation forming part
of the Secured Property whether actual or contingent;

 

 
(n)
interests in and rights under any statutory or other licence relating to the
Chargor's business or activities or the ownership or use of any part of the
Secured Property; and

 

 
(o)
documents of title to any property which is the subject of a fixed charge.

 
Floating charge
 
2.5
The Charge is a floating charge on all the Secured Property that is not subject
to a fixed charge under clause 2.4.

 
2.6
The Chargor may deal with any Secured Property while it is subject to a floating
charge only in the ordinary course of the Chargor's business.

 
Crystallisation
 
2.7
The floating charge created under clause 2.1 and clause 2.5 automatically
becomes a fixed charge:

 

 
(a)
on all Secured Property not already subject to a fixed charge if:

 

(i)
an Insolvency Event occurs in respect of the Chargor or a Security Provider;

 

(ii)
an investigation of the affairs of the Chargor or a Security Provider is
commenced under any law relating to companies;

 

(iii)
distress, attachment, execution or other court process is levied on or against
any assets, revenues or the business of the Chargor or a Security Provider;

 

(iv)
the Chargor or a Security Provider reduces or takes steps to reduce its capital
or limits or restricts calls on its issued but uncalled capital including by
passing a resolution under section 254N of the Corporations Act;

 

(v)
the Chargee makes a demand that the Chargor pay the Secured Money under clause
6.2 or the Charge is enforced in any other way;

 

 
 

--------------------------------------------------------------------------------

 



 

(vi)
an Event of Default has occurred and the Chargee gives a notice in writing to
the Chargor to that effect in relation to all of the Secured Property not
already subject to a fixed charge; or

 

(vii)
the Commissioner of Taxation issues a notice under section 260-5 of Schedule 1
of the Taxation Administration Act 1953 (Cth) or section 255 of the Income Tax
Assessment Act 1936 (Cth) relating to the Chargor or a Security Provider; and

 

 
(b)
on any particular asset forming part of the Secured Property and not already
subject to a fixed charge if:

 

(i)
the Chargor deals, or attempts, purports or proposes to deal, with that asset in
breach of a Transaction Document;

 

(ii)
a person proposes to take action or action is taken to obtain a writ, order,
notice or other thing relating to distress, attachment or other execution over
that asset;

 

(iii)
a Security Interest (other than this Charge) over that asset becomes capable of
being enforced or a person enforces or attempts, purports or proposes to
enforce, a Security Interest over that asset; or

 

(iv)
an Event of Default has occurred and the Chargee gives a notice in writing to
the Chargor to that effect in relation to that asset.

 
Nothing in any paragraph of this clause prevents the floating charge from
becoming fixed as to any asset under another provision of the Charge (including
another paragraph of this clause), or by operation of law.
 
Decrystallisation
 
2.8
If the floating charge over an asset becomes fixed under clause 2.7, the Chargee
may release that asset from the fixed charge at any time by notice to the
Chargor.

 
2.9
If the Chargee gives a notice under clause 2.8, the asset specified in the
notice will, with effect from the date specified in the notice, be subject to a
floating charge under clause 2.1 and clause 2.5 and subject to the further
operation of clause 2.7.

 
Priority Amount
 
2.10
For the purpose only of determining priorities between the Charge and any other
Security Interest under Part 2K.3 of the Corporations Act:

 

 
(a)
the Charge secures:

 

(i)
all Secured Money that is a present liability at the priority time in relation
to the Charge; and

 

(ii)
all Secured Money that is a prospective liability at the priority time in
relation to the Charge, whether that Secured Money becomes a present liability
before or after the registration of the Charge, up to a maximum amount equal to
the Priority Amount; and

 

 
(b)
the prospective liability secured by the Charge is all money, obligations and
liabilities of any kind that are or may in the future become due, owing or
payable, whether actually, contingently or prospectively by the Chargor to or
for the account of the Chargee on any account including on account of principal,
interest, fees, expenses, indemnity payments, losses or damages;

 

 
 

--------------------------------------------------------------------------------

 



 
and any priority accorded by Part 2K.3 of the Corporations Act to the Charge
over any other Security Interest extends to the prospective liability secured by
the Charge only to the extent of the Priority Amount.
 
2.11
In clause 2.10 present liability, priority time and prospective liability have
the meaning given to those expressions in section 261 and section 278 of the
Corporations Act.

 

--------------------------------------------------------------------------------

3
Release of Charge

 
Release of Charge
 
3.1
If the Chargee is satisfied that:

 

 
(a)
all of the Secured Money is paid, discharged or performed in full; 

 

 
(b)
no money, obligation or liability is likely to become Secured Money within a
reasonable time; and

 

 
(c)
there is no reasonable possibility that:

 

(i)
any money received or recovered by the Chargee and applied in payment of the
Secured Money; or

 

(ii)
any settlement, conveyance, transfer or other transaction made in satisfaction
of or in connection with the Secured Money;

 
must be repaid or may be avoided under any law, including a law relating to
preferences, bankruptcy, insolvency, administration or the winding-up of
companies;
 
the Chargee will discharge the Charge, at the request and cost of the Chargor.
 
Partial release of Charge
 
3.2
The Chargee may release any part of the Secured Property from the Charge at any
time. 

 
3.3
A release of part of the Secured Property from the Charge does not adversely
affect the Charge over any other Secured Property, or any Transaction Document.

 
Reinstatement of Charge
 
3.4
If:

 

 
(a)
any payment, settlement, conveyance, transfer or other transaction made in
satisfaction of or in connection with the Secured Money is void or voidable
under any law; or

 

 
(b)
any claim is made that any payment, settlement, conveyance, transfer or other
transaction made in satisfaction of or in connection with the Secured Money is
void or voidable under any law and the claim is upheld, conceded or compromised;

 
the Chargee is immediately entitled to the same rights, powers and remedies
against the Chargor and the Secured Property as it would have had if the
relevant payment, settlement, conveyance, transfer or transaction had never been
made or taken place. If required by the Chargee, the Chargor must, at its own
expense, sign all documents and do all acts necessary to restore to the Chargee
the Charge and any other Security to which the Chargor was a party and held by
the Chargee immediately before the payment, settlement, conveyance, transfer or
transaction.
 

 
 

--------------------------------------------------------------------------------

 



 
3.5
Clause 3.4 survives the discharge of the Charge.

 
Continuing security
 
3.6
This Deed is a continuing security and remains in full force and effect, despite
any settlement of account or any other matter or thing, until a final discharge
is given to the Chargor.

 
 

--------------------------------------------------------------------------------

4
Representations and warranties

 
4.1
The Chargor represents and warrants to the Chargee that:

 

 
(a)
status: it is a corporation with limited liability and is properly incorporated
(or taken to be incorporated), registered and validly existing under the
Corporations Act;

 

 
(b)
capacity and power: it has full legal capacity and power to own its assets and
to carry on its business as it is presently being conducted and to enter into
and perform the Transaction Documents and the transactions contemplated by the
Transaction Documents;

 

 
(c)
authority: it has taken all corporate and other action necessary to authorise
the execution and performance of each Transaction Document and to carry out the
transactions contemplated by the Transaction Documents;

 

 
(d)
documents binding: the Transaction Documents constitute (or will, when signed
and delivered, constitute) its legal, valid and binding obligations enforceable
against it in accordance with their terms;

 

 
(e)
transactions permitted: the execution of the Transaction Documents and the
performance by it of its obligations or the exercise of its rights under the
Transaction Documents do not:

 

(i)
contravene its constitution or any of the provisions of the Corporations Act
that apply to it as replaceable rules or mandatory rules;

 

(ii)
contravene a law or Authorisation;

 

(iii)
contravene an agreement or obligation binding on it or applicable to its assets,
revenues or business or any agreement to which any member of the Group is a
party;

 

(iv)
exceed any limits on its powers or the powers of its directors;

 

(v)
result in the creation of a Security Interest over its assets, revenues or
business, other than a Permitted Security Interest;

 

(vi)
result in the acceleration, cancellation, liquidation or early termination of an
agreement or obligation relating to its Indebtedness; or

 

(vii)
involve any act, matter or thing which constitutes (or which would be likely to
constitute, with the giving of notice, the passage of time, any determination of
materiality or the fulfilment of any other condition) an event of default or
prepayment, cancellation, liquidation, early termination or similar event under
an agreement or obligation relating to its Indebtedness;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(f)
registration: other than registration of this Charge under the Corporations Act,
it is not necessary that a Transaction Document or any other document be filed
or registered with any Government Agency to ensure:

 

(i)
the validity, enforceability or admissibility in evidence of the Transaction
Documents in any relevant jurisdiction; or

 

(ii)
that each Transaction Document which is a Security Interest has the priority it
is intended to have;

 

 
(g)
Authorisations:

 

(i)
all Authorisations necessary or advisable for or in connection with the
execution, validity, performance or enforceability of each Transaction Document
and the transactions contemplated by the Transaction Documents have been
obtained and are in full force and effect, including all Authorisations required
to be obtained from any Government Agency or by the Chargor or any Security
Provider from any of their respective members or creditors;

 

(ii)
all conditions of each of those Authorisations have been complied with; and

 

(iii)
no circumstances exist which would permit the termination, revocation,
suspension or cancellation of any of those Authorisations;






 
(h)
Environmental Laws: 

 

 
(i)
it and each member of the Group has complied with all applicable Environmental
Laws and the conditions of each Authorisation issued under those Environmental
Laws and each other material covenant, condition, restriction or agreement
affecting any property which is or was at any time occupied by it or any member
of the Group or on which it or any member of the Group has carried on its
business or conducted any activity;

 

 
(ii)
no notice of breach of any applicable Environmental Law or any of those
Authorisations or covenants, conditions, restrictions or agreements has been
received and, as far as it is aware, there are no grounds for any notice to that
effect being issued; and

 

 
(iii)
neither it nor any member of the Group has incurred any Environmental Liability;

 

 
(i)
other default: it is not in default under any law, Authorisation, agreement or
obligation binding on it or applicable to its assets, revenues or business and
no Event of Default has occurred which has not been remedied or waived in
writing;

 

 
(j)
no litigation: no litigation or arbitration, administrative proceedings or other
procedure for the resolution of disputes is currently taking place, pending or,
to its knowledge threatened against it or any Secured Property involving a claim
or claims:

 

 
(i)
in an amount exceeding (whether alone or in total) $250,000; or

 

 
(ii)
which threatens the Chargor's title to any Secured Property, may hinder the
Chargor's use, occupation, or enjoyment of any Secured Property, or may have a
Material Adverse Effect on it or any member of the Group;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(k)
no Security Interests or Restrictions: no Security Interest or Restriction
exists over the Secured Property except Permitted Security Interests and
Permitted Restrictions;

 

 
(l)
ownership: the Chargor is the legal and beneficial owner of the Secured
Property;

 

 
(m)
priority: the Charge is a first ranking charge over the Secured Property and the
obligations of the Chargor under this Deed rank ahead of all its other
obligations (other than those which on its winding-up, liquidation, dissolution
or similar process must be preferred by operation of law) except to the extent
provided in this Deed or any priority arrangement to which the Chargee agrees in
writing in respect of any Permitted Security Interest;

 

 
(n)
no expropriation: the Chargor has no notice of any proposal by any Government
Agency to expropriate, seize, confiscate, requisition, resume or compulsorily
acquire any Secured Property;

 

 
(o)
compliance with laws: the Chargor has complied with all laws and all guidelines,
directions, requests or requirements of any Government Agency applicable to the
Secured Property or the use, occupation or enjoyment of the Secured Property;

 

 
(p)
no Pollutants: no Pollutant affects the Secured Property and the Chargor has not
received any notice from any person claiming any loss or nuisance as a result of
any Pollutant;

 

 
(q)
Accounts: its and the Group's most recent Accounts for the time being and any
Accounts delivered to the Chargee under this Agreement: 

 

 
(i)
were prepared in accordance with Accounting Standards; and

 

 
(ii)
show a true and fair view of its and the Group's financial position as at the
end of the financial period to which they relate, and its and the Group's
performance and the results of its and the Group's operations for that period;

 

 
(r)
no adverse change: since the date of the Accounts referred to in sub-clause
6.1(q), there has been no material adverse change in its or any member of the
Group's financial condition, assets, revenues, business or prospects and it is
not aware of any matter or circumstance which has had or may have a Material
Adverse Effect on it or any member of the Group;

 

 
(s)
no Security Interest: no Security Interest exists over any of its assets,
revenues or business except a Permitted Security Interest;

 

 
(t)
accuracy of information: all information given to the Chargee by or with its
authority is true in all material respects and is not, by omission or in any
other way, misleading in any material respect;

 

 
(u)
not a trustee: it is not a trustee of any trust or settlement (other than in
relation to any role it holds in respect of the Astarra Superannuation Scheme);

 

 
(v)
no immunity: neither it or any of its assets, revenues or business has any
immunity from jurisdiction or execution;

 

 
(w)
tax returns: all Tax returns, reports and statements required to be filed by it
have been filed properly completed and on time with the appropriate Government
Agency in all jurisdictions in which those returns, reports and statements are
required to be filed and all Taxes have been paid on or before the due date for
payment;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(x)
no financial benefit to a related party: the execution of the Transaction
Documents and the performance by it of its obligations or the exercise of its
rights under them does not constitute the giving of a financial benefit to a
related party of a public company (within the meaning of Chapter 2E of the
Corporations Act) by any person;

 

 
(y)
certifications: each document, matter or thing certified by an Authorised
Officer of the Chargor or a Security Provider is true, complete and up to date;

 

 
(z)
benefit: it benefits by entering into, exercising its rights and performing its
obligations under the Transaction Documents;

 

 
(aa)
completeness: there is no fact or circumstance known to it which it has not
disclosed in writing to the Chargee, which a prudent financier would consider
material to an assessment of the Chargor's or any Security Provider's or any
member of the Group's status, credit-worthiness, prospects, business or
condition or to the decision of the Chargee to enter into and perform its
obligations under the Transaction Documents (including any fact or circumstance
which has had or may have a Material Adverse Effect on the Chargor or any
Security Provider or any member of the Group);

 

 
(bb)
title: it is the sole beneficial owner of the Secured Property purported to be
charged or mortgaged by it and of all assets included in its latest Accounts
free of any Security Interest or other third party right or interest other than
the Security and Permitted Security Interests; and

 

 
(cc)
Security: each Security which is intended to create a Security Interest creates
the security interests over the Secured Property which it purports to create and
the obligations secured by each such Security rank ahead of all its other
payment obligations, other than those which on a winding-up, liquidation,
dissolution or similar process must be preferred by operation of law.

 
4.2
The representations and warranties in this Deed, including those in clause 4.1,
survive the execution of each Transaction Document and are repeated on each date
on which representations and warranties are made, repeated or deemed to be made
or repeated under any Transaction Document while any of the Secured Money
remains outstanding.  

 
4.3
The Chargor acknowledges that the Chargee has entered into each Transaction
Document in reliance on the representations and warranties in this Deed.

 
4.4
The representations and warranties in this Deed are in addition to any other
representations and warranties in any other Transaction Document.

 
 

--------------------------------------------------------------------------------

5
Undertakings

 
Payment of Secured Money
 
5.1
The Chargor must perform its obligations under the Transaction Documents in full
and on time.

 
5.2
Without limiting clause 5.1, the Chargor must pay the Secured Money to the
Chargee:

 

 
(a)
in accordance with the Transaction Documents; or

 

 
(b)
on demand, if payment of the Secured Money is not expressly provided for in a
Transaction Document.

 

 
 

--------------------------------------------------------------------------------

 



 
Undertakings relating to Secured Property
 
5.3
Unless the Chargee otherwise agrees in writing, the Chargor must:

 

 
(a)
financial reporting: in respect of the Chargor and each Security Provider and
the Group, supply to the Chargee:

 

 
(i)
as soon as they are available and within 120 days of the end of each financial
year, copies of its audited Accounts, directors' report and auditor's report for
that financial year prepared for distribution to its members under section
314(1)(a) of the Corporations Act;  

 

 
(ii)
as soon as they are available and within 90 days of the end of the first half of
each financial year, copies of its unaudited Accounts for that half-year or, if
it is a disclosing entity within the meaning of the Corporations Act, its
Accounts audited in accordance with the requirements of the Corporations Act,
directors' report and auditor's report for that half-year; and

 

 
(iii)
as soon as they are available and within 45 days of the end of each quarter of
each financial year, copies of its unaudited Accounts for that quarter;

 

 
(b)
basis of accounting:  ensure that each set of Accounts delivered under
sub-clause 7.1(a) is prepared in accordance with law and the Accounting
Standards consistently applied and, subject to those requirements, applying the
same basis of accounting and accounting policies as were applied in the
preparation of the audited consolidated Accounts of the Group for its financial
year ended 30 June 2005;

 

 
(c)
information: deliver to the Chargee, copies of:

 

 
(i)
any material information provided by the Chargor or any Security Provider to any
Government Agency or any material notice issued to the Chargor or any Security
Provider by any Government Agency, promptly after providing or receiving the
same;

 

 
(ii)
all documents which under applicable law it is required to issue to its members
or debenture holders, promptly following issue of the same; and

 

 
(iii)
any other information in relation to its financial condition, business or assets
which the Chargee reasonably requests, promptly on request;

 

 
(d)
books and records: prepare and maintain, in accordance with the Accounting
Standards, proper and adequate books and financial records in respect of its
business reflecting fully all transactions entered into by it;

 

 
(e)
inspection: permit the Chargee or professional consultants appointed by the
Chargee, or both, to inspect and examine at reasonable times:

 

 
(i)
its books and financial records and to take copies of those books and financial
records; and

 

 
(ii)
any property used or owned by it to determine whether the Chargor and each
Security Provider is complying with the Transaction Documents or to carry out an
environmental audit,

 
and to co-operate fully with the Chargee or its professional consultants or both
in the conduct of that inspection and examination including giving full access
to all its premises and employees;
 

 
 

--------------------------------------------------------------------------------

 



 

 
(f)
notice to Chargee: promptly inform the Chargee of:

 

 
(i)
the occurrence of an Event of Default;

 

 
(ii)
the commencement of any litigation or other proceedings or procedure described
in sub-clause 6.1(j);

 

 
(iii)
any proposal by a Government Agency to compulsorily acquire the whole or a
substantial part of its assets or business;

 

 
(iv)
any change in its Authorised Officers, including specimen signatures of any new
Authorised Officer appointed and, if required by the Chargee, evidence
satisfactory to the Chargee of the appointment and authority of the Authorised
Officer;

 

 
(v)
the occurrence of any event or circumstance which has had or may have a Material
Adverse Effect on the Chargor or any Security Provider or any member of the
Group; and

 

 
(vi)
the giving by the Chargor or any Security Provider of any financial assistance
under section 260A(1)(a) of the Corporations Act;

 
and on the Chargee's request, promptly provide to the Chargee a certificate
signed by an Authorised Officer of the Chargor stating that there are no matters
to be notified to the Chargee under this sub-clause;
 

 
(g)
maintain existence: maintain its corporate existence and conduct its business
 in a proper and efficient manner and in compliance with all laws,
Authorisations, agreements and obligations binding on it or applicable to its
assets or revenues or the conduct of its business;

 

 
(h)
comply with laws: comply with and observe all laws and all applicable
guidelines, directions, requests or requirements of a Government Agency;

 

 
(i)
pay Taxes: file all Tax returns, reports and statements required to be filed by
it on time and pay all Taxes payable by it in full and on time;

 

 
(j)
insurance: insure all of its assets which are of an insurable nature for amounts
acceptable to the Chargee, with an insurance company acceptable to the Chargee;

 

 
(k)
maintain Authorisations: keep the Authorisations described in sub-clause 6.1(g),
sub-clause 6.1(h) and sub-clause 6.1(i) in full force and effect and comply with
those Authorisations, and take immediate steps to obtain and keep in effect any
other Authorisations which may become necessary or advisable for:

 

 
(i)
the execution, validity, performance and enforceability of the Transaction
Documents; or

 

 
(ii)
the use of its assets or revenues or the conduct of any part of its business;
and

 

 
(l)
no Security Interests or Restrictions: not:

 

 
(i)
create, agree or attempt to create or permit to exist, any Security Interest
other than a Permitted Security Interest or any Restriction other than a
Permitted Restriction on any Secured Property; or

 

 
(ii)
release or vary any Permitted Restriction;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(m)
Permitted Security Interests and Permitted Restrictions:

 

 
(i)
promptly comply with the terms of any Permitted Security Interest or Permitted
Restriction;

 

 
(ii)
not do, omit to do or permit to occur anything by which the obligations of
another person under a Permitted Security Interest or Permitted Restriction
would be lessened; and

 

 
(iii)
not increase the amount secured by a Permitted Security Interest;

 

 
(n)
ranking of obligations: ensure that its obligations under the Transaction
Documents at all times rank ahead of all its other obligations (other than those
which on a winding-up, liquidation, dissolution or similar process must be
preferred by operation of law) except to the extent provided in any Security or
any priority arrangement to which the Chargee agrees in writing in respect of
any Permitted Security Interest. 

 

 
(o)
disposals: not sell, transfer, lease or otherwise dispose of, part with
possession of or deal with:

 

 
(i)
the Secured Property or any estate or interest in the Secured Property; or

 

 
(ii)
any right in the Secured Property;

 
whether by a single transaction or by a number of transactions, whether related
or not, other than, in the case only of Secured Property subject to a floating
charge under this Deed, in the ordinary course of the Chargor's business;
 

 
(p)
change use: not change the use of the Secured Property;

 

 
(q)
maintain: maintain and protect the Secured Property and keep it in good order
and condition and in good and substantial repair and promptly carry out all work
that may be required by a Government Agency in relation to the Secured Property;

 

 
(r)
repair: promptly repair every defect in the condition of the Secured Property;

 

 
(s)
protect: on demand by the Chargee take or defend legal proceedings to protect
the Secured Property;

 

 
(t)
not prejudice: not do, omit to do or permit to occur anything which adversely
affects a right, power or remedy of the Chargee under this Deed or which does or
might result in any Secured Property being:

 

 
(i)
subject to a Security Interest in favour of a Government Agency;

 

 
(ii)
surrendered, forfeited, exchanged, cancelled or adversely affected in any way;
or

 

 
(iii)
reduced in value;

 

 
(u)
no alterations: not pull down, alter, extend or remove any structure, building
or other improvements, fixtures or fittings forming part of the Secured
Property, but the consent of the Chargee must not be unreasonably withheld if
the relevant Secured Property is worn out or damaged and is replaced by property
of at least a similar value;

 

 
(v)
access: provide to or procure for the Chargee or its professional consultants
full access to the Secured Property and all premises and employees of the
Chargor for the purpose of inspecting the Secured Property or exercising a
right, power or remedy of the Chargee;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(w)
damage:  promptly notify the Chargee of any damage, loss, theft, arrest,
confiscation, seizure or other event which affects or might affect the rights of
the Chargee under this Deed or involve a loss or reduction in value of any
Secured Property exceeding $250,000;

 

 
(x)
inventory: on demand by the Chargee, provide to the Chargee a complete inventory
of the Secured Property including the value and location of each item of the
Secured Property;

 

 
(y)
pay Taxes: whether or not the Chargee has taken possession of any part of the
Secured Property, pay all Taxes for the Secured Property in full and on time and
on demand provide the Chargee with copies of all notices received for those
Taxes and copies of receipts for all payments;

 

 
(z)
perform leases: pay in full and on time all rent and other money and perform all
obligations under any lease, sub-lease or licence granted to the Chargor and on
demand provide to the Chargee the receipt for every payment;

 

 
(aa)
deposit title documents: deposit with the Chargee all certificates or other
documents of title for or evidencing any Secured Property over which the Charge
is a fixed charge immediately on:

 

 
(i)
execution of this Deed by the Chargor; and

 

 
(ii)
acquisition of any property forming part of the Secured Property after the date
of this Deed;

 

 
(bb)
real property: promptly notify the Chargee of:

 

 
(i)
the particulars of any real property acquired by the Chargor; or

 

 
(ii)
any Secured Property situated outside Australia;

 

 
(cc)
requisitions: use its best endeavours to answer and comply with any requisitions
or orders made by any Government Agency in relation to the registration of this
Deed and do all things that the Chargee considers necessary or desirable to
assist it in registering this Deed with the Australian Securities and
Investments Commission or any other Government Agency, including obtaining all
necessary consents;

 

 
(dd)
environmental audit: on the Chargee's request, provide to the Chargee an
environmental audit report for any part of the Secured Property prepared by an
environmental consultant acceptable to the Chargee and covering the matters
required by the Chargee; and

 

 
(ee)
Pollutant: 

 

 
(i)
not permit any Pollutant to be on, or to be released from, any Secured Property
other than to the extent and in the manner permitted by any applicable
Environmental Law; and

 

 
(ii)
if any Pollutant is found to be on, or is released from, any Secured Property,
take all action required by all applicable Environmental Laws in those
circumstances, and any other action the Chargee requires in respect of the
Pollutant.

 

 
 

--------------------------------------------------------------------------------

 



 
General positive undertakings
 
5.4
Unless the Chargee otherwise agrees in writing, the Chargor must:

 

 
(a)
notice to Chargee: promptly inform the Chargee of: 

 

 
(i)
the occurrence of an Event of Default;

 

 
(ii)
the commencement of any litigation or other proceedings or procedure described
in clause 4.1(a);

 

 
(iii)
any Pollutant being on or released from the Secured Property or the receipt by
the Chargor of any notice claiming any loss or damage as a result of a
Pollutant;

 
and on the Chargee's request, promptly provide to the Chargee a certificate
signed by an Authorised Officer of the Chargor stating that there are no matters
to be notified to the Chargee under this clause;
 

 
(b)
comply with laws: comply with and observe all laws and all applicable
guidelines, directions, requests or requirements of a Government Agency
including those applicable to the Secured Property or to its use, occupation or
enjoyment; and

 

 
(c)
ranking of obligations: ensure that its obligations under the Transaction
Documents at all times rank ahead of all its other obligations (other than those
which on its winding-up, liquidation, dissolution or similar process must be
preferred by operation of law) except to the extent provided in this Deed or any
other Security or any priority arrangement to which the Chargee agrees in
writing in respect of any Permitted Security Interest.

 
Negative undertakings
 
5.5
Unless the Chargee otherwise agrees in writing, the Chargor must not and must
ensure that each of its Subsidiaries does not and must ensure that each Security
Provider does not:

 

 
(a)
merger or dissolution: merge or consolidate with another entity or take steps
toward dissolution, administration, liquidation or winding-up;

 

 
(b)
capital reorganisation: purchase or redeem its issued shares, reduce its
capital, pass a resolution under section 254N of the Corporations Act or make a
distribution of assets or other capital to its members;

 

 
(c)
issue shares: issue or agree to issue shares or grant options or warrants to
subscribe for shares in its capital to any person;

 

 
(d)
dividends: declare or pay a dividend or otherwise distribute income to its
membersor repay any shareholder loan if an Event of Default has occurred which
has not been remedied to the satisfaction of the Chargee or waived in writing;

 

 
(e)
change of business: engage in any business other than the business conducted by
the Chargor or Group as at the date of this Deed as carried on by it at the date
of this Agreement or purchase, lease or otherwise acquire the use of assets
except in the ordinary course of that business, or promote a company or trust to
do any of those things;

 

 
(f)
dealing with assets and third parties: sell, transfer, lease or otherwise
dispose of, part with possession of, create an interest in or otherwise deal
with all or part of its business, assets or revenues, whether by a single
transaction or by a number of transactions, whether related or not, except:

 

 
 

--------------------------------------------------------------------------------

 



 

 
(i)
by reason of the granting of Security; and

 

 
(ii)
in respect only of assets subject to a floating charge under the Security,
disposals in the ordinary course of its business;

 
or deal in any way with any person except at arms' length in the ordinary course
of its business for valuable commercial consideration;
 

 
(g)
book debts: dispose of any interest in a book debt or permit a set-off or
combination of accounts in respect of a book debt, other than by operation of
law;

 

 
(h)
Security Interests: create or permit to exist a Security Interest over all or
any part of its assets, revenues or business, other than a Permitted Security
Interest;

 

 
(i)
Insolvency Event: do anything which would cause an Insolvency Event to occur in
respect of itself or any Security Provider;

 

 
(j)
share transfers: register a transfer of shares in its capital;

 

 
(k)
dealings with Related Bodies Corporate:

 

 
(i)
provide financial accommodation to a Related Body Corporate, or allow to remain
outstanding any Indebtedness owing now or in the future to it by a Related Body
Corporate;

 

 
(ii)
repay or otherwise satisfy any Indebtedness due now or in the future by it to a
Related Body Corporate; or

 

 
(iii)
acquire assets from a Related Body Corporate, or dispose of assets to a Related
Body Corporate, other than for a fair market value and for Cleared Funds;

 

 
(l)
constitution and replaceable rules:

 

 
(i)
if it has a constitution, modify or repeal all or any provision of its
constitution; or

 

 
(ii)
if it has no constitution, adopt a constitution; or

 

 
(iii)
by its constitution, displace or modify after the date of this Agreement the
provisions of the Corporations Act that apply to it as replaceable rules;

 

 
(m)
change the basis of accounting or the accounting policies applied in the
preparation of its Accounts or change its accounting year end;

 

 
(n)
security deposit: deposit or lend money on terms that it will not be repaid
until its or another person's obligations or indebtedness are performed or
discharged;

 

 
(o)
Indebtedness: incur or permit to remain outstanding any Indebtedness other than
Permitted Indebtedness; 

 

 
(p)
loans and Guarantees: make any loans, grant any credit or give any Guarantee to
or for the benefit of any person; or

 

 
(q)
establish Subsidiary: incorporate or acquire any Subsidiary. 

 

 
 

--------------------------------------------------------------------------------

 



 
Insurance undertakings
 
5.6
Unless the Chargee otherwise agrees in writing, the Chargor must:

 

 
(a)
Secured Property insurance: insure all of the Secured Property that is
insurable:

 

 
(i)
for full market replacement or reinstatement value for buildings and other
improvements, fixtures and fittings, plant, equipment and other goods (other
than stock-in-trade) and for full cost price for stock-in-trade; and

 

 
(ii)
against the risks nominated in writing by the Chargee or, in the absence of a
nomination, against loss, damage or destruction and any other risks that would
usually be insured against by a reasonably prudent person owning property
similar to the Secured Property;

 

 
(b)
other insurances: maintain insurances for the Secured Property and the business
of the Chargor that would usually be maintained by a reasonably prudent person
conducting a business similar to the business of the Chargor, including for:

 

 
(i)
public risk and products liability for a minimum amount of $20 million;

 

 
(ii)
loss of rent and business interruption with a minimum indemnity period of 12
months;

 

 
(iii)
worker's compensation in accordance with applicable law;

 

 
(iv)
civil liability in respect of material breaches of Environmental Laws;

 
and any other insurance reasonably requested by the Chargee, in each case for
amounts and to the extent that the Chargee determines is prudent;
 

 
(c)
insurer: ensure that all insurance policies are issued by a reputable insurer
independent of the Chargor reasonably acceptable to the Chargee;

 

 
(d)
content: ensure that all insurance policies are on terms reasonably acceptable
to the Chargee and, without limitation:

 

 
(i)
are taken out in the names of the Chargor and Chargee as insureds for the full
value of their respective rights and interests;

 

 
(ii)
name the Chargee as loss payee for claims involving the Secured Property (except
in the case of a reinstatement policy where payments are to be made directly to
the person effecting the reinstatement) or any other claim for which loss funds
would, in the absence of this provision, be payable to the Chargor;

 

 
(iii)
contain a provision that the policy cannot be cancelled unless the Chargee has
received from the insurer 30 days prior written notice of the proposed
cancellation and, if there is a default in the payment of premiums or a breach
of any other term of the policy, unless that notice specifies the relevant
breach and the breach is not remedied, by the Chargee or by any other person, on
or before the expiry of that 30 day period;

 

 
(iv)
contain a provision that breach of any term of the policy, or any
non-disclosure, misrepresentation or fraud or any other act, omission or neglect
by an insured will not invalidate the cover or prejudice or reduce the rights of
any other insured;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(v)
contain a waiver of any rights of the insurer to set-off, counterclaim, make any
deduction or seek contribution in connection with amounts payable to the
Chargee, including where other insurances are effected by the Chargee against
the same loss in respect of which those amounts are payable;

 

 
(vi)
except as provided in paragraph (v) above, contain a waiver of all claims
against the Chargee for insurance premiums, Taxes, commissions or other amounts
due;

 

 
(e)
renew insurances: renew all insurance policies before their expiry and extend
insurance policies when further insurable risks arise;

 

 
(f)
pay premiums: pay all insurance premiums, Taxes, commissions and other amounts
necessary for taking out, maintaining, renewing or extending all insurance
policies in full and on time;

 

 
(g)
deliver policies: deliver to the Chargee every insurance policy, every
alteration or addition to a policy, and every certificate of currency and
related receipts and any other details of the insurance policies which the
Chargee requires;

 

 
(h)
no changes: not cancel or vary an insurance policy;

 

 
(i)
not prejudice: not do or allow an act or omission to be done or occur (including
any non disclosure of any information or any alteration or addition to an
improvement forming part of the Secured Property) by which:

 

 
(i)
an insurance policy may be cancelled;

 

 
(ii)
the premium may be increased;

 

 
(iii)
insurance is or becomes insufficient; or

 

 
(iv)
a claim may be prejudiced in any way;

 

 
(j)
notice to Chargee: promptly notify the Chargee of:

 

 
(i)
the full particulars of any event which does or might give rise to a right to
claim under an insurance policy and provide to the Chargee any further
information that comes into the possession of the Chargor relating to that claim
or potential claim;

 

 
(ii)
the cancellation or proposed cancellation, variation or reduction of an
insurance policy;

 

 
(iii)
any insurance policy becoming void or voidable; and

 

 
(iv)
any other material circumstances or correspondence relating to an insurance
policy;

 

 
(k)
notice to insurer: promptly notify the relevant insurer, in accordance with the
terms of the relevant insurance policy, of any event which does or might give
rise to a right to claim under an insurance policy; and

 

 
(l)
settlement of claims: not make, enforce, settle or compromise any claim in
respect of insurance or for compensation but permit the Chargee alone to do
those things and to sue and give discharges for all insurance claims and moneys.

 

 
 

--------------------------------------------------------------------------------

 



 
Chargee may insure
 
5.7
If:

 

 
(a)
the Chargor fails to take out, maintain, renew or extend an insurance policy in
accordance with clause 5.6;

 

 
(b)
the Chargee determines that an insurer may become entitled to cancel or avoid an
insurance policy effected under clause 5.6; or

 

 
(c)
the Chargee determines that an insurer under an insurance policy may not be
capable of meeting a claim;

 
the Chargee may do anything which it determines is advisable or necessary to
take out or keep in force that policy or to take out a new policy complying with
clause 5.6 at the cost of the Chargor and in the name of the Chargor or the
Chargee or both. The Chargee is not obliged to do anything under this clause.
 
Application of insurance money
 
5.8
If no Event of Default has occurred and is subsisting, any money received or
recovered under a claim involving the Secured Property, or any other claim for
which the loss funds are payable to the Chargor, which is not required under the
terms of a reinstatement policy to be paid to another person under a contract
for reinstatement, must be held in a separate account for the Chargee and
applied, at the option of the Chargor:

 

 
(a)
towards satisfaction of the Secured Money in accordance with clause 10; or 

 

 
(b)
to the extent necessary, to repair, replace or reinstate the Secured Property or
otherwise for the purpose for which the relevant insurance policy was
maintained.

 
5.9
If an Event of Default has occurred and is subsisting, money referred to in
clause 5.8 may be applied, at the option of the Chargee, for any of the purposes
referred to in clause 5.8(a) or (b).

 
5.10
The Chargor must ensure that:

 

 
(a)
any money received or recovered under a claim for workers compensation or public
risk and products liability is paid to the person entitled to be compensated
under the relevant policy; and

 

 
(b)
any money received or recovered under a reinstatement policy is paid, if
required under the terms of the policy, to the person entitled to payment under
the contract for reinstatement of the Secured Property.

 
Consent of Chargee
 
5.11
If any consent or approval of the Chargee is given, or compliance by the Chargor
of any undertaking is waived, subject to compliance by the Chargor with any
condition at or before a particular time, the Chargor must comply with that
condition.

 
Chargee may act
 
5.12
The Chargee may do or cause to be done all things, including the payment of any
money, which must be done by the Chargor under this Deed but which the Chargor
fails to do in accordance with this Deed or which the Chargor fails to do to the
satisfaction of the Chargee. Any money paid by the Chargee for this purpose
forms part of the Secured Money.

 

 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

6
Events of Default

 
6.1
It is an Event of Default if:

 

 
(a)
non-payment of principal: the Chargor fails to pay any part of the Secured Money
in accordance with clause 5.1 of this Deed;

 

 
(b)
non-payment of other money: the Chargor or a Security Provider fails to pay
within 10 Business Days of the due date for payment any fees, costs, charges,
expenses or other money payable under a Transaction Document;

 

 
(c)
other default: the Chargor fails to perform or observe any other obligation
under a Transaction Document and:

 

 
(i)
the Chargee considers (acting reasonably) that the failure or default cannot be
remedied; or

 

 
(ii)
the Chargee considers that the failure or default can be remedied, but it is not
remedied to the Chargee's satisfaction within 20 Business Days (or any longer
period the Chargee approves) from the earlier of:

 

 
(A)
the date the Chargor became aware of the default or ought reasonably to have
become aware of the default; and

 

 
(B)
receipt by the Chargor of a notice from the Chargee requiring it to remedy the
default;

 

 
(d)
default under Transaction Documents: an event of default (however described in
the relevant Transaction Document) occurs under the Loan Agreement or any other
Transaction Document;

 

 
(e)
ownership of Secured Property: the Chargor ceases for any reason to be the legal
and beneficial owner of any part of the Secured Property other than as permitted
under a Transaction Document;

 

 
(f)
Insolvency Event: an Insolvency Event occurs in respect of the Chargor;

 

 
(g)
execution: distress, attachment, execution or other court process or any
judgment is issued, levied or enforced on or against the Chargor or any Secured
Property;

 

 
(h)
expropriation: a Government Agency expropriates all or a substantial part of the
assets or business of the Chargor, or seizes, confiscates, requisitions, resumes
or compulsorily acquires any Secured Property or proposes to do any of those
things;

 

 
(i)
use and occupation: the use or occupation of the Secured Property by the Chargor
contravenes a law or a guideline, direction, request or requirement of a
Government Agency;

 

 
(j)
litigation: a proceeding is commenced against the Chargor or in relation to any
Secured Property which does or may:

 

 
(i)
threaten the Chargor's title to any Secured Property; or

 

 
(ii)
restrict the Chargor's use, occupation or enjoyment of any Secured Property;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(k)
priority: the Charge ceases for any reason to be a first ranking charge or an
obligation of the Chargor ranks ahead of or equally with the Secured Money,
other than an obligation which on a winding-up, liquidation, dissolution or
similar process in respect of the Chargor must be preferred by operation of law
or to the extent provided in this Deed or any priority arrangement to which the
Chargee agrees in writing in respect of any Permitted Security Interest; or

 

 
(l)
damage: all or a substantial part of the Secured Property is destroyed or
substantially damaged.

 

 
(m)
representations: a representation or warranty made or deemed to be made by the
Chargor or a Security Provider in, or in connection with, a Transaction Document
is untrue or misleading (by omission or in any other way) when made or repeated;

 

 
(n)
Authorisations: an Authorisation described in sub-clause 6.1(k) is not granted
or ceases to be in full force and effect for any reason or is varied in a manner
which may have a Material Adverse Effect on the Chargor or a Security Provider
or the ability of the Chargee to exercise or enforce its rights under any
Transaction Document;

 

 
(o)
cross default:

 

 
(i)
any Indebtedness of the Chargor or a Security Provider in an amount exceeding
$250,000 in total becomes due and payable or capable of being declared due and
payable before it would otherwise have been due and payable;

 

 
(ii)
there occurs a liquidation of obligations under, or an early termination of, any
agreement or obligation relating to Indebtedness to which the Chargor or a
Security Provider is a party by the other party to the relevant agreement or by
the party owed the obligation or that party becomes entitled to take that
action;

 

 
(iii)
the Chargor or a Security Provider fails to pay any Indebtedness when due or
within any applicable grace period; or

 

 
(iv)
a Security Interest created by the Chargor or a Security Provider is enforced or
becomes capable of being enforced or the holder of a Security Interest takes
possession or control of any of the assets, revenues or business of the Chargor
or a Security Provider;

 
For the purpose of this sub-clause, if a person is required to provide cash
cover for Indebtedness as a result of any actual, likely or threatened default,
or an event of default or termination, cancellation, special prepayment or
similar event, whatever called, that Indebtedness will be taken to be due and
payable;
 

 
(p)
change in control: in the opinion of the Chargee, having regard to any matter
which the Chargee believes relates to control of a corporation (including legal
or beneficial ownership of shares, voting rights, rights to receive income or
capital, rights to appoint directors and the capacity to determine the outcome
of decisions about the corporation's financial and operating policies) there
occurs a material change in the control of the Chargor or a Security Provider;

 

 
(q)
Insolvency Event: an Insolvency Event occurs in respect of the Chargor or a
Security Provider;

 

 
(r)
investigations: an investigation of the affairs of the Chargor or a Security
Provider is commenced under any law relating to companies;

 

 
(s)
execution: distress, attachment, execution or other court process or any
judgment in an amount exceeding $250,000 is issued, levied or enforced on or
against the Chargor or a Security Provider or any assets, revenues or business
of the Chargor or a Security Provider;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(t)
disposals: the Chargor or a Security Provider:

 

 
(i)
substantially changes the nature or scope of its business;

 

 
(ii)
disposes of all or a substantial part of its business or assets; or

 

 
(iii)
proposes to do any of the things in paragraphs (i) or (ii) this sub-clause;

 

 
(u)
expropriation: a Government Agency expropriates all or a substantial part of the
assets or business of the Chargor or a Security Provider or proposes to do so;

 

 
(v)
reduction of capital and buy backs: the Chargor or a Security Provider reduces
or takes steps to reduce its capital as contemplated by Division 1 or Division 
3 of Part 2J.1 of the Corporations Act or in any other way, limits or restricts
calls over its issued but uncalled capital including by passing a resolution
under section 254N of the Corporations Act or buys shares in itself as
contemplated by Division 2 of Part 2J.1 of the Corporations Act, or proposes to
do any of those things;

 

 
(w)
acquisition of own shares: the Chargor or a Security Provider contravenes
section 259A, section 259B or section 259D of the Corporations Act, or issues or
transfers shares or units of shares if that issue or transfer is void under
section 259C of the Corporations Act, or proposes to do any of those things;

 

 
(x)
financial assistance: the Chargor or a Security Provider contravenes
section 260A of the Corporations Act or does an act or thing under section 260B
of the Corporations Act other than for the purpose of approving any Security, or
proposes to do any of those things;

 

 
(y)
vitiation of documents:

 

 
(i)
a Transaction Document or a provision of a Transaction Document ceases for any
reason to be of full force and effect or becomes void, voidable or
unenforceable;

 

 
(ii)
a law suspends, varies, terminates or excuses performance by the Chargor or a
Security Provider of any of its obligations under a Transaction Document or
purports to do so;

 

 
(iii)
it becomes impossible or unlawful for the Chargor or a Security Provider to
perform an obligation under a Transaction Document or for the Chargee to
exercise all or any of its rights, powers and remedies under a Transaction
Document;

 

 
(iv)
any undertaking of the Chargor or a Security Provider under a Transaction
Document is not enforceable in accordance with its terms and the Chargor or the
Security Provider fails to do, or fails to refrain from doing, the act which it
purported to undertake to do or not to do, as the case requires; or

 

 
(v)
the Chargor or a Security Provider alleges that a Transaction Document has been
affected as described in paragraphs (i) to (iv) inclusive of this sub-clause;

 

 
(z)
material adverse change: an event or circumstance occurs which does or may have
a Material Adverse Effect on the Chargor or a Security Provider;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(aa)
undertakings: an undertaking given to the Chargee or an agent or adviser of the
Chargee by or on behalf of the Chargor, a Security Provider or an agent or
adviser of any of them is not honoured strictly in accordance with its terms;

 

 
(bb)
Environmental event: under an Environmental Law:

 

 
(i)
a Government Agency takes action against the Chargor or a Security Provider;

 

 
(ii)
there is a Claim made against or suffered by the Chargor or a Security Provider
or the Chargor or a Security Provider incurs an Environmental Liability;

 

 
(iii)
the Chargor or a Security Provider is obliged to make expenditure, alter or
cease the mode of conduct of any part of its business; or

 

 
(iv)
an Authorisation is not granted or ceases to be in full force and effect for any
reason or is varied in a manner;

 
which does or may have a Material Adverse Effect on the Chargor or a Security
Provider; 
 

 
(cc)
other event of default: an event of default (however described in the relevant
Transaction Document) occurs under any other Transaction Document; or

 

 
(dd)
Group event: any event described in sub-clauses 6.1(a) to (cc) occurs in
relation to any member of the Group.

 
6.2
If an Event of Default occurs the Chargee may by notice to the Chargor:

 

 
(a)
declare the Secured Money to be either:

 

 
(i)
payable on demand; or

 

 
(ii)
immediately due and payable without further demand, notice or other legal
formality of any kind; or

 

 
(b)
declare the Loan cancelled;

 
or make both of those declarations.
 
6.3
A notice given under clause 6.2 is effective on receipt.

 
6.4
If the Chargee gives a notice under sub-clause 6.2(a)(ii), the Chargor must
immediately pay to the Chargee the amount specified in the notice in full.

 
Money received after Event of Default
 
6.5
This Deed may be enforced:

 

 
(a)
despite the acceptance of any part of the money payable under this Deed after
any Event of Default; and

 

 
(b)
despite any previous or other Event of Default.

 
6.6
The Chargee may do or cause to be done all things, including the payment of any
money, necessary to remedy any Event of Default but is under no obligation to do
so. Any money paid by the Chargee for that purpose forms part of the Secured
Money.

 

 
 

--------------------------------------------------------------------------------

 



 

--------------------------------------------------------------------------------

7
Interest on overdue amounts

 
Default interest
 
7.1
Subject to clause 7.3, the Chargor must pay interest to the Chargee on demand on
any amount due and payable by the Chargor under a Transaction Document but
unpaid (including interest payable under this clause).

 
7.2
Interest under clause 7.1:

 

 
(a)
accrues on each unpaid amount from and including the due date for payment to the
date of actual payment at the rate determined by the Chargee to be the sum of 3%
per annum and the higher of:

 

 
(i)
the cost to the Chargee of funding the unpaid amount; and

 

 
(ii)
the rate, if any, applicable to the unpaid amount immediately before the due
date;

 
calculated with reference to successive periods of a length selected by the
Chargee or, if no selection is made, of 1 month, starting on the due date for
payment;
 

 
(b)
accrues from day to day;

 

 
(c)
is calculated on the basis of the actual number of days elapsed (including the
first day but excluding the last) and a 365 day year; and

 

 
(d)
may be compounded by the Chargee at intervals selected by the Chargee or, if no
selection is made, at 1 month intervals.

 
7.3
The Chargor has no obligation to pay interest under clause 7.1 on any unpaid
amount if the Chargor has another obligation to pay default interest on the same
unpaid amount under another Transaction Document and the Chargor satisfies that
other obligation.

 
Additional interest
 
7.4
If a liability under a Transaction Document becomes merged in a judgment, the
Chargor must, as an independent obligation, pay interest on the amount of that
liability to the Chargee. Interest on the amount of that liability will accrue
from the date the amount becomes due until the date the amount is paid, both
before and after judgment, at the rate which is the higher of:

 

 
(a)
the rate payable under the judgment; and

 

 
(b)
the rate referred to in clause 7.2.

 
Interest on assigned debts
 
7.5
Unless the Chargor agrees, the Chargor has no obligation under clause 7.1 to pay
interest in relation to a debt assigned to the Chargee which forms part of the
Secured Money, but remains bound by any other obligation to pay interest on that
debt.

 

 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

8
Powers of Chargee on default

 
Powers of Chargee
 
8.1
If an Event of Default occurs, the Chargee has the power to do all acts and
things and exercise all rights, powers and remedies that the Chargor could do or
exercise in relation to the Secured Property, including the power to:

 

 
(a)
take possession: enter, take possession and assume control of the Secured
Property and collect and get in and give receipts for the Secured Property;

 

 
(b)
receive rents: receive rents and profits of the Secured Property;

 

 
(c)
manage: manage the Secured Property;

 

 
(d)
carry on business: carry on any business of the Chargor forming part of the
Secured Property, or relating to it;

 

 
(e)
maintain or improve: do anything to maintain, protect or improve the Secured
Property;

 

 
(f)
make calls: make calls on capital and premiums of the Chargor and enforce
payment of calls;

 

 
(g)
sell: sell or agree to sell the Secured Property on terms that the Chargee
thinks fit and:

 

 
(i)
whether or not the Chargee has taken possession;

 

 
(ii)
by public auction, private treaty or by tender;

 

 
(iii)
for cash or on deferred purchase terms or a combination of those and whether or
not deferred purchase terms provide for the charging of interest or the giving
of security;

 

 
(iv)
in one lot or in parcels;

 

 
(v)
whether or not other property is sold by the Chargee or another person; and

 

 
(vi)
whether with or without special provisions including provisions relating to
title and payment of the purchase money;

 

 
(h)
lease: lease or license any part of the Secured Property, and renew, terminate,
surrender or accept the surrender of leases or licences, on terms that the
Chargee thinks fit;

 

 
(i)
grant options: grant to any person an option to purchase, lease or licence any
Secured Property on terms that the Chargee thinks fit;

 

 
(j)
Restrictions: grant, release or vary Restrictions;

 

 
(k)
fixtures: add or sever fixtures and sell or agree to sell fixtures separately
from any real property;

 

 
(l)
make agreements or compromises: make any agreement or compromise which the
Chargee thinks fit;

 

 
(m)
transfer property: surrender or transfer the Secured Property to any Government
Agency (whether or not for compensation);

 

 
 

--------------------------------------------------------------------------------

 



 

 
(n)
exchange property: exchange any part of the Secured Property for any other
property, whether or not of equal value;

 

 
(o)
employ: employ or engage any person on terms that the Chargee thinks fit for the
purpose of exercising any of the Chargee's rights, powers or remedies under this
Deed;

 

 
(p)
delegate: delegate to any person for any time as the Chargee approves any or all
of the powers of the Chargee on terms that the Chargee thinks fit;

 

 
(q)
give receipts: give effective receipts for all money and other assets that come
into the hands of the Chargee;

 

 
(r)
perform and enforce: carry out and enforce, or refrain from carrying out or
enforcing, agreements entered into or held by the Chargor in relation to the
Secured Property or entered into in exercise of the rights, powers or remedies
of the Chargee under this Deed;

 

 
(s)
insure: insure the Secured Property;

 

 
(t)
proceedings: institute, conduct, defend, discontinue, settle, arrange or
compromise any proceedings, including proceedings relating to insurance of the
Secured Property;

 

 
(u)
borrow:

 

 
(i)
advance money for the account of the Chargor; or

 

 
(ii)
raise or borrow any money in its name or in the name of or on behalf of the
Chargor, from any person approved by the Chargee; and

 

 
(iii)
secure money advanced under sub-clause 8.1(u)(i) or raised or borrowed under
sub-clause 8.1(u)(ii) by a Security Interest over any part of the Secured
Property whether ranking in priority to, equally with or after the Charge or any
other Security;

 

 
(v)
execute documents: execute and deliver documents on behalf of the Chargor under
seal or under hand;

 

 
(w)
operate bank accounts: operate any bank account forming part of the Secured
Property; and

 

 
(x)
other acts: do or cause to be done any other act or thing which the Chargee
considers necessary or incidental to the exercise of any right, power or remedy
of the Chargee.

 
The powers of the Chargee under this clause are in addition to any rights,
powers or remedies conferred on the Chargee by law.
 
Exclusion of notice
 
8.2
The Chargee and any Controller appointed by the Chargee may, to the extent that
an applicable law permits, exercise a right, power or remedy under a Transaction
Document without first giving any notice, or allowing the lapse of any period of
time or fulfilling any other condition precedent.

 
8.3
If an applicable law provides that a right, power or remedy under a Transaction
Document may only be exercised after a period of notice is given or a lapse of
time occurs:

 

 
(a)
if a period of notice or of time is fixed by that law, that period of notice
must be given or lapse of that time must occur before exercise of that right,
power or remedy; or

 

 
 

--------------------------------------------------------------------------------

 



 

 
(b)
if a period of notice or of time may be fixed by this Deed, one Business Day is
fixed as the period during which:

 

 
(i)
default must continue before a notice is given demanding repayment or
satisfaction of the Secured Money; or

 

 
(ii)
a notice requiring payment or satisfaction of the Secured Money must remain
unsatisfied;

 
before exercise of that right, power or remedy.
 
Not mortgagee in possession
 
8.4
If the Chargee, or a Controller appointed by the Chargee, takes possession of
any Secured Property neither the Chargee or the Controller is liable as a
mortgagee in possession.

 
Give up possession
 
8.5
The Chargee may give up possession of the Secured Property or any part of it at
any time and may discontinue a receivership.

 
Exclusion of liability
 
8.6
The Chargee is not liable for losses of any kind which occur as a result of the
exercise, or attempted or purported exercise or non-exercise of a right, power
or remedy of the Chargee or a Controller appointed by the Chargee, including as
a result of the negligence or default of any person.

 
Protection of third parties
 
8.7
A person dealing with the Chargee or a Controller appointed by the Chargee in
connection with the exercise of any of the Chargee's or the Controller's rights,
powers or remedies is not bound to enquire into any matter in connection with
the exercise of those rights, powers or remedies, including: 

 

 
(a)
whether an Event of Default has occurred;

 

 
(b)
whether the Secured Money is due and payable;

 

 
(c)
whether the right, power or remedy has been properly exercised;

 

 
(d)
whether the appointment of a Controller has been duly made; or

 

 
(e)
as to the propriety or regularity of any dealing.

 
8.8
A dealing referred to in clause 8.7:

 

 
(a)
is valid and effective despite any irregularity or impropriety referred to in
clause 8.7; and

 

 
(b)
is not affected by express or constructive notice on the part of any person
dealing with the Chargee or a Controller appointed by the Chargee of any matter
referred to in clause 8.7.

 

 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

9
Appointment of Receiver

 
Appointment
 
9.1
If an Event of Default occurs the Chargee may:

 

 
(a)
appoint in writing:

 

 
(i)
any one or more persons to be a receiver or receiver and manager of the Secured
Property or part of it; or

 

 
(ii)
different receivers or receivers and managers for different parts of the Secured
Property,

 
on terms that the Chargee thinks fit and whether or not:
 

 
(iii)
the Chargee has taken possession of the Secured Property; or

 

 
(iv)
an order has been made or a resolution passed to wind-up the Chargor;

 

 
(b)
remove a Receiver and, if a Receiver is removed, retires or dies, appoint a
replacement;

 

 
(c)
fix the remuneration of the Receiver at an amount or rate of commission agreed
between the Chargee and the Receiver or, if no amount or rate is agreed, the
amount or rate determined by the Chargee; and

 

 
(d)
if two or more persons are appointed as a Receiver, appoint them jointly or
severally or jointly and severally.

 
Agent of Chargor
 
9.2
A Receiver is the agent of the Chargor unless and until:

 

 
(a)
the Chargee, by notice in writing to the Chargor and the Receiver, requires that
the Receiver act as agent of the Chargee: or

 

 
(b)
an order is made or a resolution is passed for the winding-up of the Chargor,
except to the extent that approval is given under section 420C(1) of the
Corporations Act.

 
9.3
If for any reason a Receiver ceases to be the agent of the Chargor, the Receiver
immediately becomes the agent of the Chargee.

 
9.4
While the Receiver is the agent of the Chargor:

 

 
(a)
the Chargor alone is responsible for the acts and defaults of the Receiver; and

 

 
(b)
in exercising a right, remedy or power of the Chargee, the Receiver has the
authority of both the Chargor and the Chargee.

 
Powers of Receiver
 
9.5
A Receiver may do any act, matter or thing and exercise any right, power or
remedy that may be done or exercised by the Chargee in relation to the Secured
Property.

 
9.6
The power conferred on a Receiver under clause 9.5 is:

 

 
(a)
in addition to any right, power or remedy conferred on the Receiver by law; and

 

 
 

--------------------------------------------------------------------------------

 



 

 
(b)
subject to any specific limitations placed on a Receiver by the terms of the
appointment of that Receiver.

 
 

--------------------------------------------------------------------------------

10
Receipt and application of money

 
Order of application
 
10.1
The Chargee or a Controller appointed by the Chargee may appropriate and apply
money which it receives or recovers under the Charge toward any part of the
Secured Money and in any order it determines in its absolute discretion.

 
10.2
If no determination is made under clause 10.1, any money received or recovered
under the Charge must, subject to clause 10.4 and to the extent permitted by
law, be applied in the following order:

 

 
(a)
first, in payment of all amounts which, to the extent required by law, have
priority over the payments specified in the remaining paragraphs of this clause;

 

 
(b)
secondly, in payment of all costs, charges, expenses or other money incurred or
payable by the Chargee, or a Controller appointed by the Chargee, in or in
connection with the exercise or attempted or purported exercise of a right,
power or remedy under a Transaction Document or the enforcement of the Charge;

 

 
(c)
thirdly, in payment of the Controller's remuneration;

 

 
(d)
fourthly, in payment or satisfaction of any Security Interest of which the
Chargee has notice having priority over the Charge, in order of, and to the
extent of, its priority;

 

 
(e)
fifthly, in payment of the Secured Money and applied against interest, principal
or any other amount the Chargee or Controller thinks fit;

 

 
(f)
sixthly, to the extent required by law, in payment of other Security Interests
in respect of the Secured Property of which the Chargee or Controller has notice
and which are due and payable in accordance with their terms, in the order of
their priority; and

 

 
(g)
seventhly, in payment of any surplus to the Chargor in accordance with
clause 10.7.

 
Credit actual receipts
 
10.3
In applying any money toward satisfaction of the Secured Money, the Chargee will
credit the Chargor only with that money actually received by the Chargee in
Cleared Funds, and that credit will date from the time of actual receipt.

 
Amounts contingently due
 
10.4
If money available for distribution to the Chargee relates to a part of the
Secured Money which is contingently due to the Chargee: 

 

 
(a)
that money may be placed in a short-term interest bearing deposit account with
any person selected by the Chargee (including the Chargee or a Related Body
Corporate of the Chargee) on terms determined by the Chargee until that part of
the Secured Money becomes actually due and payable or otherwise ceases to be
contingently due; and

 

 
(b)
at that time the amount actually owing may be paid to the Chargee and the
balance distributed in accordance with clauses 10.1 and 10.2.

 

 
 

--------------------------------------------------------------------------------

 



 
Suspense account
 
10.5
The Chargee may retain and credit to a suspense account:

 

 
(a)
any money paid by the Chargor under this Deed;

 

 
(b)
any distribution, dividend or payment received in respect of the Secured Money
after an Insolvency Event occurs in respect of any person; and

 

 
(c)
any money paid by any other person in respect of the Secured Money.

 
10.6
The amounts credited to the suspense account referred to in clause 10.5 may be
retained by the Chargee in that account for as long as the Chargee determines is
appropriate. The Chargee may apply those amounts in or towards satisfaction of
the Secured Money at any time, but is not under any obligation to do so.

 
Surplus money
 
10.7
If at any time after satisfaction of the Secured Money the Chargee holds surplus
money payable to the Chargor, that money:

 

 
(a)
does not carry interest; and

 

 
(b)
may be placed to the credit of an account in the name of the Chargor with a
Bank.

 
10.8
The Chargee has no further liability in respect of money dealt with in
accordance with clause 10.7.

 
Receipts of the Chargee
 
10.9
The receipt of an Authorised Officer of the Chargee or a Controller appointed by
the Chargee for money payable to the Chargee or another asset received by or for
the account of the Chargee under a Transaction Document relieves the person
making the payment or delivery from all liability to enquire as to:

 

 
(a)
the application of that money or other asset;

 

 
(b)
whether the Secured Money is due or payable; or

 

 
(c)
the propriety or regularity of the appointment of a Controller appointed by the
Chargee.

 
 

--------------------------------------------------------------------------------

11
Payments

 
Payments by the Chargor
 
11.1
All payments by the Chargor to the Chargee under a Transaction Document must be
made:

 

 
(a)
not later than 11:00 am on the due date for payment;

 

 
(b)
in Cleared Funds in Dollars; and

 

 
(c)
to the account specified by the Chargee;

 
or in any other manner that the Chargee notifies to the Chargor.
 

 
 

--------------------------------------------------------------------------------

 



 
Business Days
 
11.2
If an amount would otherwise be due for payment on a day that is not a Business
Day, that amount is due on the next Business Day or, if that Business Day is in
another calendar month, on the preceding Business Day.

 
11.3
If any act other than a payment referred to in clause 11.2 must (but for this
clause) be done on a day that is not a Business Day, then it must be done on the
next Business Day.

 
Payable on demand
 
11.4
An amount payable under a Transaction Document that is not payable on a
specified date is payable on demand by the Chargee.

 
Payments in gross
 
11.5
Subject to clauses 11.6 and 11.7, all money payable by the Chargor under a
Transaction Document must be paid unconditionally and in full without:

 

 
(a)
set-off or counterclaim of any kind; or

 

 
(b)
deduction or withholding for Tax or any other reason, unless the deduction or
withholding is required by applicable law.

 
Deductions and withholdings
 
11.6
If the Chargor or any other person is required by law to make a deduction or
withholding for Tax from a payment under a Transaction Document or the Chargee
is required to make a payment for Tax on any payment received or receivable by
it under a Transaction Document, the Chargor:

 

 
(a)
indemnifies the Chargee against any Claim in respect of the Tax; and

 

 
(b)
must immediately pay an additional amount to the Chargee so that, after all
applicable deductions, withholdings or payments for Tax, the Chargee actually
receives for its own benefit a net amount equal to the amount which it would
have received if no deductions, withholdings or payments had been required.

 
11.7
If the Chargor is required by law to make a deduction or withholding for Tax
from a payment to the Chargee under a Transaction Document, the Chargor must pay
the full amount of the deduction or withholding to the appropriate Government
Agency in accordance with applicable law and deliver the original receipts to
the Chargee.

 
Allocation of receipts
 
11.8
The Chargee may allocate payments made by or for the account of the Chargor
towards principal, interest or other money owing under a Transaction Document as
it considers appropriate.

 
 

--------------------------------------------------------------------------------

12
Unlawfulness or increased costs

 
Unlawfulness
 
12.1
If the Chargee determines that it is or will be unlawful, or it is or will be
contrary to any request or requirement of any central bank or any other
Government Agency (whether or not having the force of law) for the Chargee to
make, fund or maintain the Loan or to otherwise perform its obligations under a
Transaction Document, the Chargee must notify the Chargor of its determination.
On the giving of that notice to the Chargor the Chargee's obligation to make,
fund or maintain the Loan or perform the relevant obligation ceases and the Loan
is cancelled.

 

 
 

--------------------------------------------------------------------------------

 



 
12.2
The Chargor must pay the Amount Owing to the Chargee in full on the earlier of:

 

 
(a)
the next Interest Payment Date after receipt of the Chargee's notice; or

 

 
(b)
the date specified in the notice and certified by the Chargee as the last day on
which payment is required or permitted in order to comply with the relevant law,
request or requirement or prevent or remedy a breach of the relevant law.

 
Increased costs
 
12.3
If the Chargee determines that:

 

 
(a)
the introduction of, implementation of or a change in any law, or any official
directive, requirement or request of any central bank or any other Government
Agency (whether or not having the force of law but compliance with which is in
accordance with the practice of responsible banks or financial institutions in
the relevant jurisdiction) including any one of them relating to:

 

 
(i)
capital adequacy, reserve, liquidity or deposit requirements, the classification
or allocation of capital or prudential supervision; or

 

 
(ii)
a Tax on or affecting payments made or to be made under a Transaction Document;
or

 

 
(b)
any change in the interpretation or application of any law, official directive,
requirement or request referred to in paragraph (a)(i) by a Government Agency;

 
directly or indirectly:
 

 
(c)
increases the cost to the Chargee of underwriting, making, funding or
maintaining the Loan or performing an obligation under a Transaction Document;

 

 
(d)
reduces the amount of any payment made or payable by or for the account of the
Chargor or a Security Provider or received or receivable by the Chargee under a
Transaction Document;

 

 
(e)
reduces the effective return to the Chargee on capital which is or becomes
allocated by the Chargee to the Loan or the effective return on overall capital
of the Chargee;

 

 
(f)
imposes any requirement that the Chargee make any payment or forego any interest
or other return on or calculated by reference to:

 

 
(i)
any sum received or receivable by it under any Transaction Document in an amount
which the Chargee considers material; or

 

 
(ii)
any capital or other amount directly or indirectly allocated by the Chargee to
making the Loan available in an amount which the Chargee considers material; or

 

 
(g)
restricts or prevents the Chargee from entering into any other transaction with
the result that the Chargee incurs any cost or loss of interest or other return
specified in paragraphs (iii), (iv), (v) or (vi);

 

 
 

--------------------------------------------------------------------------------

 



 
the Chargor must in each such case pay to the Chargee on demand the amounts
certified by the Chargee as necessary to compensate it for that increased cost,
reduction, payment or foregone interest or return or other cost or loss of
interest or other return (each an increased cost).
 
12.4
Where an increased cost arises from circumstances which relate not only to the
Chargee's funding of the Loan, but also to other business, the Chargee is
entitled to claim as compensation for the increased cost the amount it
determines is fairly attributable to its funding of the Loan. The Chargee may
use averaging and attribution methods commonly used by the Chargee or any other
method it considers appropriate.

 
12.5
In providing a certificate under clause 12.3, the Chargee is not required to
disclose any confidential information relating to the organisation of its
business.

 
12.6
It will not be a defence that any increased cost could have been avoided.

 
Mitigation of illegality
 
12.7
If requested by the Chargor, in any case where clause 12.1 applies, the Chargee
will take such steps as may be reasonable and available to it to make the Loan
available by some other means including by a transfer of the Chargee's rights
and obligations to a Related Body Corporate. Failure by the Chargee to do so
does not release the Chargor from its obligations under clause 5.1 and the
Chargor agrees that no right of action arises as a result.

 
12.8
Nothing in clause 12.7 obliges the Chargee to incur any additional costs
(excluding immaterial administrative expenses) or to take any steps which, in
the Chargee's opinion, could be detrimental to its or any of its Related Body
Corporate's interests, whether by way of an economic, legal or regulatory
disadvantage or in any other way.

 
12.9
The Chargor must reimburse the Chargee on demand for any costs incurred in
taking any steps under clause 12.7.

 
Mitigation of increased costs
 
12.10
If requested by the Chargor, in any case where clause 12.3 applies, the Chargee
will take such steps as may be reasonable and available to it to minimise the
amount of any increased cost including by a transfer of the Chargee's rights and
obligations to a Related Body Corporate. Failure by the Chargee to do so does
not release the Chargor from its obligations under clause 12.3 and the Chargor
agrees that no right of action arises as a result.

 
12.11
Nothing in clause 12.10 obliges the Chargee to incur any additional costs
(excluding immaterial administrative expenses) or to take any steps which, in
the Chargee's opinion, could be detrimental to its or any of its Related Body
Corporate's interests, whether by way of an economic, legal or regulatory
disadvantage or in any other way.

 
12.12
The Chargor must reimburse the Chargee on demand for any costs incurred in
taking any steps under clause 12.10.

 
 

--------------------------------------------------------------------------------

13
Indemnities

 
General indemnity
 
13.1
The Chargor unconditionally and irrevocably indemnifies the Chargee against any
Claim suffered or incurred or payable by the Chargee arising directly or
indirectly as a result of:

 

 
(a)
an Event of Default or the exercise or attempted exercise by the Chargee of a
right or power arising from an Event of Default; or

 

 
 

--------------------------------------------------------------------------------

 



 

 
(b)
the failure by the Chargor to draw down the Loan for any reason (including
failure to satisfy a condition precedent but excluding default by the Chargee);
or

 

 
(c)
the failure of the Chargor to make a prepayment in accordance with a notice of
prepayment or a repayment of the Loan or any part of the Loan being made on any
day other than the last day of an Interest Period for the Loan and in accordance
with this Agreement; or

 

 
(d)
the use, operation, maintenance or repair of the Secured Property or the breach
of an Environmental Law affecting the Secured Property.

 
13.2
Without limiting clause 13.1, the indemnity of the Chargor includes an indemnity
against loss of profit or other loss, cost, penalty, expense or Tax incurred or
payable by the Chargee in:

 

 
(a)
liquidating or redeploying funds acquired from third parties; or

 

 
(b)
terminating, reversing or varying arrangements to fund the Loan or any part of
it or any interest rate or currency hedge, related trading position, or other
derivatives arrangement put in place by the Chargee in respect of the Loan or
any part of it.

 
The amount of loss of profit or other loss may be determined by the Chargee by
reference to a pool of funds and averaging techniques rather than by reference
to a specific borrowing or a specific contract made in respect of the Loan or
any part of it.
 
13.3
Without limiting clause 13.1, the indemnity of the Chargor includes an indemnity
for legal costs and other expenses (and Taxes on those amounts) on a full
indemnity basis.

 
Currency indemnity
 
13.4
If an amount payable by the Chargor or a Security Provider under a Transaction
Document is received or recovered by the Chargee or a Controller in a currency
other than Dollars (whether under a judgment, in the winding-up of the Chargor
or a Security Provider or otherwise):

 

 
(a)
the obligations of the Chargor or the Security Provider are discharged only to
the extent that the Chargee or Controller may purchase Dollars with that other
currency in accordance with its usual banking procedures on receipt of that
amount; and

 

 
(b)
the Chargor indemnifies the Chargee or Controller in respect of, and will
immediately pay to the Chargee or to the Controller, the amount of any shortfall
between the amount in Dollars which may be purchased under sub-clause 13.4(a),
after deducting any costs of exchange and any other related costs and Taxes, and
the relevant sum payable under the Transaction Documents.

 
Survival of indemnities
 
13.5
The indemnities in this Agreement are continuing obligations of the Chargor,
separate and independent from the other obligations of the Chargor and survive
the termination of this Agreement or any other Transaction Document.

 
13.6
It is not necessary for the Chargee to incur expense or make payment before
enforcing a right of indemnity under this Agreement.

 

 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

14
Assignment

 
Assignment by the Chargor
 
14.1
The Chargor must not assign or otherwise transfer, create any charge, trust or
other interest in or otherwise deal with a Transaction Document or a right,
remedy, power, duty or obligation under a Transaction Document without the prior
written consent of the Chargee.

 
Assignment by the Chargee
 
14.2
The Chargee must not assign or otherwise transfer, create any charge, trust or
other interest in or otherwise deal with a Transaction Document or a right,
remedy, power, duty or obligation under a Transaction Document without the prior
written consent of the Chargor.

 
Disclosure
 
14.3
The Chargee may disclose to a potential assignee, transferee, participant or
sub-participant or any other person who is considering entering into contractual
relations with it in connection with or in relation to a Transaction Document
any information about the Chargor, a Security Provider and the Group and the
Transaction Documents as the Chargee considers appropriate.

 
 

--------------------------------------------------------------------------------

15
Set-off

 
Set-off
 
15.1
The Chargee may, without notice to the Chargor or any other person, set-off and
apply the whole or any part of any credit balance on any account of the Chargor
with the Chargee and any money owing by the Chargee to the Chargor towards
satisfaction of any Secured Money irrespective of:

 

 
(a)
whether the account is subject to notice;

 

 
(b)
whether the account is matured or the amount is due; or

 

 
(c)
the currency of the account or the amount owing.

 
Currency conversion
 
15.2
If the currency of the Chargor’s account or the amount owing referred to in
clause 15.1 is not Dollars, the Chargee may for the purpose of clause 15.1
effect currency exchanges in accordance with its usual banking procedures and
apply the amount purchased, after deducting any costs of exchange and any other
related costs and Taxes, in accordance with clause 15.1.

 
Additional right
 
15.3
The right of set-off contained in this clause 15 is in addition to any general
or banker's lien, right of set-off, right to combine accounts or other right to
which the Chargee is entitled.

 
 

--------------------------------------------------------------------------------

16
Notices

 
16.1
All notices must be:

 

 
(a)
in legible writing and in English;

 

 
 

--------------------------------------------------------------------------------

 



 

 
(b)
addressed to the recipient at the address or facsimile number set out below or
to any other address or facsimile number that a party may notify to the other:

 
to the Chargor:
 
Address:
Level 1, 204-218 Botany Road, Alexandria NSW 2015
 
Attention:
Jack Vaisman/Richard Doyle
Facsimile no:
(02) 9640 5186

 
to the Chargee:
 
Address:
530 Collins Street, Melbourne VIC 3001
 
Attention:
David McWilliams
Facsimile no:
(03) 9273 2667



 
Address:
Level 41, 2 Park Street, Sydney NSW 2000
 
Attention:
Richard Telfer
Facsimile no:
(02) 8267 8691



 

 
(c)
signed by the party or, where the sender is a company, by an Authorised Officer
or under the common seal of the sender; and

 

 
(d)
sent to the recipient by hand, prepaid post (airmail if to or from a place
outside Australia) or facsimile.

 
16.2
Without limiting any other means by which a party may be able to prove that a
notice has been received by the other party, a notice will be considered to have
been received:

 

 
(a)
if sent by hand, when left at the address of the recipient;

 

 
(b)
if sent by prepaid post, 3 days (if posted within Australia to an address in
Australia) or 10 days (if posted from one country to another) after the date of
posting; or

 

 
(c)
if sent by facsimile, on receipt by the sender of an acknowledgment or
transmission report generated by the sender's machine indicating that the whole
facsimile was sent to the recipient's facsimile number;

 
but if a notice is served by hand, or is received by the recipient's facsimile,
on a day that is not a Business Day, or after 5:00 pm (recipient's local time)
on a Business Day, the notice will be considered to have been received by the
recipient at 9:00 am (recipient's local time) on the next Business Day.
 
 

--------------------------------------------------------------------------------

17
Indemnities

 
17.1
The Chargor unconditionally and irrevocably indemnifies the Chargee against any
Claim suffered or incurred or payable by the Chargee arising directly or
indirectly as a result of:

 

 
(a)
an Event of Default or the exercise or attempted exercise by the Chargee of a
right or power arising from an Event of Default; or

 

 
 

--------------------------------------------------------------------------------

 



 

 
(b)
the failure of the Chargor to make a payment or perform an obligation in
accordance with a Transaction Document; or

 

 
(c)
the Secured Property or the use or occupation of the Secured Property by any
person.

 
17.2
Without limiting clause 17.1, the indemnity of the Chargor includes an indemnity
for legal costs and other expenses (and Taxes on those amounts) on a full
indemnity basis.

 
17.3
The indemnities in this Deed are continuing obligations of the Chargor, separate
and independent from the other obligations of the Chargor and survive the
termination of this Deed or any other Transaction Document.

 
17.4
It is not necessary for the Chargee to incur expense or make payment before
enforcing a right of indemnity under this Deed.

 
 

--------------------------------------------------------------------------------

18
Preservation of rights

 
Interests in land
 
18.1
The Chargor must, at its own expense, if requested by the Chargee, execute and
deliver a mortgage or other Security Interest over any real property and any
other property or rights:

 

 
(a)
which forms part of the Secured Property and which is acquired by the Chargor,
or into which any Secured Property is converted, after the date of this Deed; or

 

 
(b)
which is acquired by the Chargor as a result of its ownership of the Secured
Property; or

 

 
(c)
which is acquired by the Chargor as a result of the expropriation, seizure,
confiscation, requisition, resumption or compulsory acquisition of the Secured
Property, including any right to compensation.

 
18.2
The mortgage or other Security Interest referred to in clause 18.1 must:

 

 
(a)
be in favour of the Chargee;

 

 
(b)
if applicable, be in registrable form;

 

 
(c)
secure the Secured Money; and

 

 
(d)
be on terms acceptable to the Chargee, but no more onerous than this Deed.

 
Attorney
 
18.3
The Chargor irrevocably appoints the Chargee, a Controller appointed by the
Chargee, and each of their respective Authorised Officers, severally as its
attorney to do any of the following: 

 

 
(a)
perform the obligations of the Chargor under the Transaction Documents;

 

 
(b)
in the name of the Chargor or the attorney, do everything the attorney considers
necessary or desirable to give full effect to a right, remedy or power of the
Chargee or the Controller under a Transaction Document (including signing and
lodging proofs of debt and similar claims in legal proceedings);

 

 
(c)
appoint substitutes or delegate its powers (including this power of delegation)
to any person for any period and revoke any substitution or delegation; and

 

 
 

--------------------------------------------------------------------------------

 



 

 
(d)
after an Event of Default has occurred, do everything that the Chargor may
lawfully authorise an attorney to do in respect of the Secured Property.

 
18.4
An attorney of the Chargor may exercise its powers even if the exercise of the
power constitutes a conflict of interest or duty.

 
18.5
If required by the Chargee, the Chargor must ratify anything an attorney or its
substitute or delegate does in exercising its powers under clause 18.3.

 
Completion of blanks
 
18.6
The Chargee and each Authorised Officer of the Chargee is authorised to fill in
any blanks and otherwise complete this Deed and any other documents executed by
the Chargor and deposited with the Chargee in connection with this Deed.

 
Priority of future advances
 
18.7
All Secured Money which is advanced, paid, provided or otherwise arises after
the receipt of notice by the Chargee of the creation of any other Security
Interest is secured by this Deed in priority to any money secured by that other
Security Interest, unless the Chargee specifically agrees otherwise in writing.

 
18.8
Clause 18.7 has effect despite:

 

 
(a)
any rule of law to the contrary; and

 

 
(b)
the Chargee having notice of the creation of another Security Interest.

 
Rights regarding prior Security Interests
 
18.9
The Chargee may pay or discharge any money, obligation or liability secured by a
Security Interest having priority over this Deed and take a transfer of that
Security Interest for the benefit of the Chargee and:

 

 
(a)
the Chargor authorises, directs and consents to a person having the benefit of
the prior Security Interest providing the Chargee with all information it
requires in relation to the prior Security Interest, including as to amounts
secured by the prior Security Interest, despite any term to the contrary effect
in that prior Security Interest; and

 

 
(b)
any money paid by the Chargor to the Chargee after the date of transfer is
available to be applied by the Chargee in its absolute discretion to either that
part of the Secured Money comprising the money secured by the prior Security
Interest or to any other Secured Money.

 
No marshalling
 
18.10
The Chargee is not required before it enforces the Charge or any other Security
to:

 

 
(a)
give notice of this Deed to any person;

 

 
(b)
enforce payment of or appropriate any Secured Money or other money or assets
which it at any time holds or is entitled to receive;

 

 
(c)
marshal, enforce, realise or otherwise resort to any other Security; or

 

 
(d)
commence proceedings or enforce any right against the Chargor or any other
person;

 
unless the Chargee thinks fit.
 

 
 

--------------------------------------------------------------------------------

 



 
No merger
 
18.11
No Transaction Document merges, discharges, postpones or adversely affects in
any other way the rights, remedies or powers of the Chargee under any other
Transaction Document.

 
18.12
Nothing in any Transaction Document merges, discharges, postpones or adversely
affects in any other way a Security or any of the rights, remedies or powers of
the Chargee against any person.

 
18.13
If a judgment is made in favour of the Chargee against the Chargor or a Security
Provider in respect of the Secured Money or any part of it, the Chargee holds
the judgment collaterally with the Transaction Documents as security for payment
of the Secured Money and no Transaction Document merges in the judgment.

 
Moratorium legislation
 
18.14
To the extent permitted by law, a provision of a law is excluded if it does or
may, directly or indirectly:

 

 
(a)
lessen or vary in any other way the Chargor’s obligations under a Transaction
Document; or

 

 
(b)
delay, curtail or prevent or adversely affect in any other way the exercise by
the Chargee or a Controller appointed by the Chargee of any of its rights,
remedies or powers under a Transaction Document.

 
Waiver and exercise of rights
 
18.15
A waiver by the Chargee of a provision of or of a right under a Transaction
Document is binding on the Chargee only if it is given in writing and is signed
by the Chargee or an Authorised Officer of the Chargee.

 
18.16
A waiver is effective only in the specific instance and for the specific purpose
for which it is given.

 
18.17
A single or partial exercise of a right by the Chargee does not prevent another
exercise or attempted exercise of that right or the exercise of another right.

 
18.18
Failure by the Chargee to exercise or delay in exercising a right does not
prevent its exercise or operate as a waiver.

 
18.19
The Chargee is not liable for any loss, cost or expense of the Chargor caused or
contributed to by the waiver, exercise, attempted exercise, failure to exercise
or delay in the exercise of a right.

 
Rights cumulative
 
18.20
The rights, remedies and powers under the Transaction Documents of the Chargee,
or a Controller appointed by the Chargee, are cumulative and do not exclude any
other rights, remedies or powers.

 
Further assurances
 
18.21
The Chargor must, at its own expense, whenever requested by the Chargee,
promptly do or cause to be done, and cause each Security Provider to do or cause
to be done, anything which the Chargee considers necessary or desirable to:

 

 
(a)
give full effect to a Transaction Document; or

 

 
 

--------------------------------------------------------------------------------

 



 

 
(b)
more fully secure the rights, remedies and powers of the Chargee under a
Transaction Document or to enable the Chargee to exercise those rights, remedies
and powers; or

 

 
(c)
perfect or complete any transfer or assignment referred to in clause 18 and the
benefit of any Security in relation to any transfer or assignment;

 
including signing and delivering documents.
 
Time of the essence
 
18.22
Time is of the essence of the performance of each of the Chargor’s obligations
under each Transaction Document.

 
 

--------------------------------------------------------------------------------

19
General provisions

 
Invalid or unenforceable provisions
 
19.1
If a provision of this Deed is invalid or unenforceable in a jurisdiction:

 

 
(a)
it is to be read down or severed in that jurisdiction to the extent of the
invalidity or unenforceability; and

 

 
(b)
that fact does not affect the validity or enforceability of that provision in
another jurisdiction or the remaining provisions.

 
19.2
Without limiting clause 19.1, if an Authorisation is required under any law
before the creation of Security Interest over an item of the Secured Property
and the absence of the Authorisation does or might render this Deed invalid or
unenforceable in whole or in part unless and until the Authorisation is
obtained:

 

 
(a)
the Secured Property is considered not to include that item unless and until the
Authorisation is obtained; and

 

 
(b)
immediately on the Authorisation being obtained, the Secured Property includes
that item and, if permitted by the relevant law, is deemed to have included that
item from the date of this Deed.

 
Amendment
 
19.3
This Deed may be amended only by a document signed by all parties.

 
Counterparts
 
19.4
This Deed may be signed in counterparts and all counterparts taken together
constitute one document.

 
Successors and assigns
 
19.5
This Deed is binding on, and has effect for the benefit of, the parties and
their respective successors and permitted assigns.

 
Consents and approvals
 
19.6
The Chargee may give its approval or consent conditionally or unconditionally or
withhold its approval or consent in its absolute discretion unless a Transaction
Document expressly provides otherwise.

 

 
 

--------------------------------------------------------------------------------

 



 
19.7
If, under a Transaction Document, the Chargee must or may form an opinion or
hold a considered view, that opinion may be formed or view held in its absolute
discretion on its behalf by its board of directors or an Authorised Officer of
the Chargee.

 
19.8
The Chargee may give reasons in respect of a matter described in clause 19.2 or
clause 19.3 but is not obliged to do so.

 
Chargee’s certificate
 
19.9
A certificate signed by an Authorised Officer of the Chargee stating an amount
due, owing or payable or a rate or any other matter for the purpose of a
Transaction Document is, in the absence of manifest error, conclusive and
binding on the Chargor.

 
Certifications
 
19.10
Any document or thing required to be certified by the Chargor or a Security
Provider must be certified by an Authorised Officer of the Chargor or the
Security Provider, as the case requires, or in any other manner that the Chargee
approves.

 
Amendment
 
19.11
This Agreement may be amended only by a document signed by all parties.

 
Counterparts
 
19.12
This Agreement may be signed in counterparts and all counterparts taken together
constitute one document.

 
Successors and assigns
 
19.13
This Agreement is binding on, and has effect for the benefit of, the parties and
their respective successors and permitted assigns.

 
 

--------------------------------------------------------------------------------

20
Governing law and jurisdiction

 
20.1
This Deed is governed by the laws of New South Wales.

 
20.2
The Chargor irrevocably and unconditionally:

 

 
(a)
submits to the non-exclusive jurisdiction of the courts of New South Wales; and

 

 
(b)
waives, without limitation, any claim or objection based on absence of
jurisdiction or inconvenient forum.

 
Service of process
 
20.3
The Chargor agrees that a document required to be served in proceedings about a
Transaction Document may be served:

 

 
(a)
by being delivered to or left at its address for service of notices under clause
16.1; or

 

 
(b)
in any other way permitted by law.

 


 

 
 

--------------------------------------------------------------------------------

 

Execution
 
Executed as a deed.
 
Signed sealed and delivered
   
by AMI Australia Holdings Pty Limited
   
In accordance with section 127 of the Corporations Act
                     
Signature of director/secretary
 
Signature of director
                 
Name of director/secretary (please print)
 
Name of director (please print)



 
Signed sealed and delivered
   
by ANZ Nominees Limited
   
In accordance with section 127 of the Corporations Act
                     
Signature of director/secretary
 
Signature of director
                 
Name of director/secretary (please print)
 
Name of director (please print)



 


 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Security
 
First Ranking Fixed and Floating Charge over AMI Australia Holdings Pty Limited
 


 